Execution Version

﻿

﻿

--------------------------------------------------------------------------------

﻿

CREDIT AGREEMENT

dated as of June 13, 2016

among

CHUGACH ELECTRIC ASSOCIATION, INC.,

the LENDERS Party Hereto,

and

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent, Lead Arranger, an Issuing Lender
and Swingline Lender

and

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent

______________

$150,000,000
______________

--------------------------------------------------------------------------------

﻿

 

1

--------------------------------------------------------------------------------

 

﻿

TABLE OF CONTENTS

Page

﻿

 

 

 

 

ARCTICLE I

DEFINITIONS

1 

﻿

Section 1.01

Defined Terms

1 

﻿

Section 1.02

Terms Generally

27 

﻿

Section 1.03

Accounting Terms; Accounting Requirements

27 

﻿

Section 1.04

Classification of Loans and Borrowings

27 

ARTICLE II

THE CREDITS

28 

﻿

Section 2.01

The Commitments

28 

﻿

Section 2.02

Loans and Borrowings

28 

﻿

Section 2.03

Requests for Revolving Borrowings

28 

﻿

Section 2.04

Letters of Credit

29 

﻿

Section 2.05

Funding of Borrowings

34 

﻿

Section 2.06

Interest Elections

35 

﻿

Section 2.07

Termination and Reduction of the Commitments

36 

﻿

Section 2.08

Repayment of Loans; Evidence of Debt

37 

﻿

Section 2.09

Prepayment of Loans

38 

﻿

Section 2.10

Fees

39 

﻿

Section 2.11

Interest

40 

﻿

Section 2.12

Alternate Rate of Interest

41 

﻿

Section 2.13

Increased Costs; Illegality

41 

﻿

Section 2.14

Break Funding Payments

43 

﻿

Section 2.15

Taxes

44 

﻿

Section 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47 

﻿

Section 2.17

Mitigation Obligations; Replacement of Lenders

49 

﻿

Section 2.18

Swingline Loans

51 

﻿

Section 2.19

Defaulting Lenders

52 

﻿

Section 2.20

Increase of Commitments; Additional Lenders

56 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

57 

﻿

Section 3.01

Organization; Powers

57 

﻿

Section 3.02

Authorization; Enforceability; Ranking

58 

﻿





1

--------------------------------------------------------------------------------

 



﻿

 

 

 

﻿

Section 3.03

Governmental Approvals; No Conflicts

58 

﻿

Section 3.04

Financial Condition

58 

﻿

Section 3.05

Properties; Insurance

58 

﻿

Section 3.06

Litigation, Actions, Suits and Proceedings

59 

﻿

Section 3.07

Environmental Matters

59 

﻿

Section 3.08

Compliance with Laws and Agreements

59 

﻿

Section 3.09

Investment and Holding Company Status; Etc

59 

﻿

Section 3.10

Taxes

60 

﻿

Section 3.11

ERISA

60 

﻿

Section 3.12

Disclosure

60 

﻿

Section 3.13

Margin Stock

60 

﻿

Section 3.14

Indebtedness and Liens

60 

﻿

Section 3.15

Subsidiaries

61 

﻿

Section 3.16

Indenture Compliance

61 

﻿

Section 3.17

Labor Disputes; Natural Disasters

61 

﻿

Section 3.18

Patriot Act Compliance

61 

﻿

Section 3.19

OFAC Compliance

61 

ARTICLE IV

CONDITIONS

62 

﻿

Section 4.01

Effective Date

62 

﻿

Section 4.02

Each Credit Extension

64 

ARTICLE V

AFFIRMATIVE COVENANTS

65 

﻿

Section 5.01

Financial Statements and Other Information

65 

﻿

Section 5.02

Notices of Material Events

67 

﻿

Section 5.03

Existence; Conduct of Business

68 

﻿

Section 5.04

Payment of Obligations (Including Taxes)

68 

﻿

Section 5.05

Maintenance of Properties; Insurance

68 

﻿

Section 5.06

Books and Records; Inspection Rights

68 

﻿

Section 5.07

Compliance with Laws and Agreements

69 

﻿

Section 5.08

Use of Proceeds and Letters of Credit

69 

﻿

Section 5.09

Identification of Parties

69 

﻿

Section 5.10

Ranking

69 

﻿

Section 5.11

Further Assurances

69 

﻿

Section 5.12

CoBank Equity and Security

69 

﻿





2

--------------------------------------------------------------------------------

 



﻿

 

 

 

﻿

Section 5.13

Letter of Credit Diligence

70 

ARTICLE VI

NEGATIVE COVENANTS

71 

﻿

Section 6.01

Indebtedness

71 

﻿

Section 6.02

Liens

72 

﻿

Section 6.03

Fundamental Changes

72 

﻿

Section 6.04

Lines of Business

72 

﻿

Section 6.05

Investments

72 

﻿

Section 6.06

Transactions with Affiliates

73 

﻿

Section 6.07

Certain Financial Covenants

73 

﻿

Section 6.08

Certain Documents; Accounting Changes

73 

﻿

Section 6.09

Anti-Terrorism Laws

73 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

74 

﻿

Section 7.01

Events of Default

74 

﻿

Section 7.02

Remedies

76 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

76 

﻿

Section 8.01

Appointment and Authority

76 

﻿

Section 8.02

Rights as a Lender

77 

﻿

Section 8.03

Exculpatory Provisions

77 

﻿

Section 8.04

Reliance by Administrative Agent

78 

﻿

Section 8.05

Delegation of Duties

78 

﻿

Section 8.06

Resignation of Administrative Agent

79 

﻿

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

79 

﻿

Section 8.08

No Other Duties, etc

80 

﻿

Section 8.09

Indemnity

80 

﻿

Section 8.10

Administrative Agent May File Proofs of Claim

81 

ARTICLE IX

MISCELLANEOUS

81 

﻿

Section 9.01

Notices

81 

﻿

Section 9.02

Waivers; Amendments

84 

﻿

Section 9.03

Expenses; Indemnity; Damage Waiver

85 

﻿

Section 9.04

Successors and Assigns

87 

﻿

Section 9.05

Survival

91 

﻿

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

91 

﻿

Section 9.07

Severability

92 

﻿





3

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

﻿

Section 9.08

Right of Setoff

92 

﻿

Section 9.09

Governing Law; Jurisdiction; Etc

93 

﻿

Section 9.10

WAIVER OF JURY TRIAL

94 

﻿

Section 9.11

Headings

94 

﻿

Section 9.12

Treatment of Certain Information; Confidentiality

94 

﻿

Section 9.13

USA PATRIOT Act

95 

﻿

Section 9.14

No Fiduciary Duty

95 

﻿

Section 9.15

Interest Rate Limitation

96 

﻿

Section 9.16

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

96 

SCHEDULE I

Commitments

 

SCHEDULE II

Issuing Lender Sublimits

 

SCHEDULE 3.14(a)

Existing Indebtedness

 

SCHEDULE 3.14(b)

Existing Liens

 

SCHEDULE 3.15

Jointly-Owned Assets

 

SCHEDULE 6.05(a)

Existing Investments

 

﻿

 

 

 

 

EXHIBIT A

Form of Assignment and Assumption

 

EXHIBIT B-1

Form of Opinion of Counsel to the Borrower

 

EXHIBIT B-2

Form of Opinion of In-House Counsel to the Borrower

 

EXHIBIT C

Form of Promissory Note

 

EXHIBIT D

Form of Compliance Certificate

 

EXHIBIT E

Form of Borrowing Request

 

EXHIBIT F

Form of Interest Election Request

 

EXHIBIT G

Notice of Requested Commitment Increase

 

EXHIBIT H-1

Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

EXHIBIT H-2

Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

 

EXHIBIT H-3

Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

 

EXHIBIT H-4

Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

 

﻿

﻿

 

4

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of June 13, 2016, is among CHUGACH
ELECTRIC ASSOCIATION, INC., the LENDERS party hereto, and NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, as Lead Arranger, Issuing Lender,
Swingline Lender and Administrative Agent.

The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined), the Swingline Lender (as hereinafter defined) and the
Issuing Lenders (as hereinafter defined) make loans and extend credit to it in
an aggregate principal amount not exceeding $150,000,000 at any one time
outstanding, which can be increased hereunder to an aggregate principal amount
not exceeding $250,000,000 at any one time outstanding, subject to the terms and
conditions set forth herein.  The Lenders, the Swingline Lender and the Issuing
Lenders are prepared to extend such credit upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Applicable Margin” means, for any day, the percentage rate per annum set
forth below opposite the applicable Unsecured Credit Rating of the Borrower then
in effect, in the column labeled “ABR Applicable Margin” below:

﻿

 

 

 

 

Level

S&P Unsecured Credit Rating

Moody’s Unsecured Credit Rating

Fitch Unsecured Credit Rating

ABR Applicable Margin

I

> A+

> A1

> A+

0.950%

II

A

A2

A

1.000%

III

A-

A3

A-

1.125%

IV

BBB+

Baa1

BBB+

1.300%

V

BBB

Baa2

BBB

1.475%

VI

≤ BBB-

≤ Baa3

≤ BBB-

1.750%

If the Borrower has a Secured Credit Rating, but not an Unsecured Credit Rating,
from any such rating agency, for purposes of determining the ABR Applicable
Margin, the Unsecured Credit Rating of the Borrower from such rating agency
shall be deemed to be one level less than the level corresponding to the Secured
Credit Rating from such rating agency.

The ABR Applicable Margin shall, in each case, be determined and adjusted (i)
any time after the date of any credit rating agency report setting forth a new
and increased or



1

--------------------------------------------------------------------------------

 

decreased credit rating for the Borrower and (ii) on the date that the Borrower
ceases to have any credit rating from any of S&P, Moody’s or Fitch (each such
adjustment date, an “ABR Interest Determination Date”).  Such ABR Applicable
Margin shall be effective from such ABR Interest Determination Date until the
next such ABR Interest Determination Date.

If the Borrower is rated by only one of Moody’s, S&P or Fitch, the level of that
rating shall be the applicable level.  If the Borrower’s Unsecured Credit
Ratings fall within different levels in the above table, the ABR Applicable
Margin shall be determined as follows: (a) if the Borrower is rated by two such
rating agencies, the highest rating level shall be the applicable level, unless
there is more than one pricing level between those two ratings, in which case
the ABR Applicable Margin shall be the level immediately below the highest
credit rating, and (b) if the Borrower is rated by three such rating agencies,
the level of two of the same level of Unsecured Credit Ratings shall be the
applicable level or, if each of the Unsecured Credit Ratings is in a different
level, the level which is the middle of the three Unsecured Credit Ratings shall
be the applicable level.

If the Borrower does not have an Unsecured Credit Rating or a Secured Credit
Rating from at least one of the rating agencies set forth above on any ABR
Interest Determination Date, the ABR Applicable Margin shall be pricing level
VI.

References to ratings in the table above are references to rating categories as
determined by the rating agencies as of the Effective Date and in the event of
adoption of any new or changed rating system by any such rating agency, each of
the ratings from the rating agency in question referred to above shall be deemed
to refer to the rating category under the new rating system which most closely
approximates the applicable rating category as in effect on the Effective Date.

The applicable pricing level for the ABR Applicable Margin, as of the Effective
Date, is pricing level II.

“Accounting Requirements” means the requirements of the system of accounts
prescribed by any regulatory authority having jurisdiction over the Borrower or,
in the absence thereof, the requirements of generally accepted accounting
principles applicable to similar Persons conducting business similar to that of
the Borrower.  Generally accepted accounting principles refers to a common set
of accounting standards and procedures that are either promulgated by an
authoritative accounting rulemaking body or accepted as appropriate due to
wide-spread application in the United States.

“Additional Lender” has the meaning set forth in Section 2.20(a)(ii).

“Adjusted LIBO Rate” means, for the Interest Period for any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means CFC, in its capacity as administrative agent for
the Lenders hereunder, and any successor in such capacity.





2

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified and, with
respect to the Borrower and its Subsidiaries, each Member.

“Agent Parties” has the meaning set forth in Section 9.01(d)(ii).

“Agreement” shall have the meaning ascribed thereto in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 0.50% and (c) the Adjusted LIBO Rate for a one-month
Interest Period for such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate for a one-month Interest Period shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate for a one-month Interest Period,
as the case may be.

“Anti-Terrorism Laws” means any federal laws of the United States relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery and any regulation, order or directive promulgated,
issued or enforced pursuant to such laws.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments, provided that so
long as any Lender shall be a Defaulting Lender, such Defaulting Lender’s
Commitment shall be disregarded in calculating each other Lender’s Applicable
Percentage.  If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, after giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by ‎Section 9.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Authorizations” means the governmental and third party consents, approvals,
authorizations, actions, notices and filings necessary in connection with the
conduct of the Borrower’s business and the consummation of the Transactions.





3

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.07(b) or
2.09(b),  Article ‎VII or otherwise.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Chugach Electric Association, Inc., a corporation duly
organized under the laws of the State of Alaska.

“Borrowing” means (a) all Revolving ABR Loans made, converted or continued on
the same date, (b) all LIBO Loans that have the same Interest Period or (c) a
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that the office of the Administrative Agent is
not closed, (b) that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed and
(c) if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, a continuation or conversion of or into, or the Interest
Period for, a LIBO Loan, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in Dollar deposits are carried out in the
London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under Accounting Requirements and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with Accounting Requirements.

“Cash Collateral Account” has the meaning set forth in Section 2.04(k).

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to



4

--------------------------------------------------------------------------------

 

documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“CFC” means National Rural Utilities Cooperative Finance Corporation.

“CFC Capital Term Certificates” means capital term certificates, or book entry
form of account, evidencing the Borrower’s (i) required purchase of equity in
CFC in connection with any existing or future credit facilities provided or to
be provided by CFC or (ii) other investments in CFC.

“CFC Line of Credit Rate” means, for any day, a rate per annum equal to the rate
published by CFC from time to time, by electronic or other means, for similarly
classified lines of credit, but, if not so published, the CFC Line of Credit
Rate shall be the rate per annum determined by CFC for such lines of credit from
time to time.

“Change in Control” means, with respect to the Borrower, failure to be a
member-owned electric corporation operating on a cooperative basis pursuant to
Alaska law.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“CIM” means the Confidential Information Memorandum of the Borrower dated April
28, 2016.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Loans or Swingline
Loans.

“CoBank” means CoBank, ACB.

“CoBank Equity Interests” has the meaning set forth in Section 5.12(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time



5

--------------------------------------------------------------------------------

 

pursuant to Section 2.07 or ‎Section 2.09(b), (b) increased pursuant to Section
2.20 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to ‎Section 9.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.

“Commitment Increase” has the meaning set forth in Section 2.20(a).

“Commitment Increase Cap” has the meaning set forth in Section 2.20(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Margins and Equities” means an amount constituting the total
margins and equities of the Borrower determined in accordance with Accounting
Requirements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Enhancement” means, with respect to any Obligation, the provision of an
insurance policy, letter of credit, surety bond or any other undertaking,
whereby the provider thereof becomes unconditionally obligated to pay when due,
to the extent not paid by the Borrower or otherwise, the principal of and
interest on such Obligation or on another obligation the payment on which is (i)
secured by such Obligation or (ii) credited against the principal and interest
due on such Obligation.

“Credit Enhancer” means any Person that, pursuant to the Indenture or a
Supplemental Indenture, is designated as a Credit Enhancer and which provides
Credit Enhancement.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Credit Extension” has the meaning set forth in Section 4.02.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.





6

--------------------------------------------------------------------------------

 

“Defaulting Lender”  means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

“Defeasance Securities” means and includes any of the following securities, if
and to the extent the same are not subject to redemption or call prior to
maturity by anyone other than the holder thereof and are at the time legal for
investment of the Borrower's funds:

(a)any bonds or other obligations which as to principal and interest constitute
direct obligations of, or are unconditionally guaranteed by, the United States
of America;

(b)any bonds or other obligations of any state of the United States of America
or of any agency, instrumentality or local governmental unit of any such state
(i) which are not callable prior to maturity, or which have been duly called for
redemption by the obligor on a date



7

--------------------------------------------------------------------------------

 

or dates specified and as to which irrevocable instructions have been given to a
trustee in respect of such bonds or other obligations by the obligor to give due
notice of such redemption on such date or dates, which date or dates shall be
also specified in such instructions, (ii) which are secured as to principal and
interest and redemption premium, if any, by a fund consisting only of cash or
bonds or other obligations of the character described in clause (a) above which
fund may be applied only to the payment of such principal of and interest and
redemption premium, if any, on such bonds or other obligations on the maturity
date or dates thereof or the redemption date or dates specified in the
irrevocable instructions referred to in subclause (i) of this clause (b), as
appropriate, (iii) as to which the principal of and interest on the bonds and
obligations of the character described  in clause (a) above on deposit in such
fund along with any cash on deposit in such fund are sufficient to pay principal
of and interest and redemption premium, if any, on the bonds or other
obligations described in this clause (b) on the maturity date or dates thereof
or on the redemption date or dates specified in the irrevocable instructions
referred to in subclause (i) of this clause (b), as appropriate, and (iv) which
at the time of their purchase hereunder are assigned the highest rating by all
nationally recognized statistical rating organizations (as designated by the
SEC) then rating such Defeasance Securities; provided that at least one such
organization is then rating such Defeasance Securities; and

(c)any certificates or any other evidences of an ownership interest in
obligations or in specified portions thereof (which may consist of specified
portions of the interest thereon) of the character described in paragraph (a) or
(b) above.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in ‎Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii),  (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“Environmental Claim” means, with respect to any Person, any written or oral
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental



8

--------------------------------------------------------------------------------

 

response costs, damages to natural resources or other property, personal
injuries, fines or penalties arising out of, based on or resulting from (i) the
presence, or Release into the environment, of any Hazardous Material at any
location, whether or not owned by such Person, or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.  The
term “Environmental Claim” shall include, without limitation, any claim by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and any
claim by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the presence of
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, judicial rulings, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
now or hereafter in effect, relating in any way to the environment, preservation
or reclamation of natural resources, the management, Release or threatened
Release of any Hazardous Material, or noise control, or the protection of human
health, safety, natural resources, or the environment, including but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq. (“CERCLA”).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) the occurrence of any “reportable event” with respect to
a Plan, as defined in Section 4043 of ERISA or the regulations issued thereunder
(other than an event for which the 30-day notice period is waived); (b) the
determination that any Plan is, or is reasonably expected to be, an “at-risk”
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; (c)
the failure by the Borrower or any ERISA Affiliate to make a required
contribution to any Plan that results in, or would be reasonably expected to
result in, the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA; (d) the
failure by the Borrower or an ERISA Affiliate to satisfy the minimum funding
standard with respect to any Plan under Section 412 of the Code or Section 302
of ERISA; (e) the Borrower or an ERISA Affiliate filing an application for a
waiver



9

--------------------------------------------------------------------------------

 

of the minimum funding standard with respect to any Plan pursuant to Section
412(d) of the Code or Section 303(d) of ERISA; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4008 of ERISA; (g)
the receipt by the Borrower or any ERISA Affiliate from the PBGC of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (h) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; or (i) the receipt by the Borrower or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article ‎VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Facility” means the $300,000,000.00 revolving line of credit
facility evidenced by that certain Credit Agreement, dated as of November 17,
2010, between the Borrower, the lenders party thereto and CFC, as administrative
agent.

“Facility Fees” means the fees paid by the Borrower pursuant to Section 2.10(a).

“Facility Fee Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Unsecured Credit Rating of the Borrower then in effect,
in the column labeled “Facility Fee Percentage” below:

﻿

 

 

 

 

Level

S&P Unsecured Credit Rating

Moody’s Unsecured Credit Rating

Fitch Unsecured Credit Rating

Facility Fee Percentage



10

--------------------------------------------------------------------------------

 

I

> A+

> A1

> A+

0.075%

II

A

A2

A

0.100%

III

A-

A3

A-

0.125%

IV

BBB+

Baa1

BBB+

0.150%

V

BBB

Baa2

BBB

0.175%

VI

≤ BBB-

≤ Baa3

≤ BBB-

0.250%

﻿

If the Borrower has a Secured Credit Rating, but not an Unsecured Credit Rating,
from any such rating agency, for purposes of determining the Facility Fee
Percentage, the Unsecured Credit Rating of the Borrower from such rating agency
shall be deemed to be one level less than the level corresponding to the Secured
Credit Rating from such rating agency.

The Facility Fee Percentage shall, in each case, be determined and adjusted (i)
any time after the date of any credit rating agency report setting forth a new
and increased or decreased credit rating for the Borrower and (ii) on the date
that the Borrower ceases to have any credit rating from any of S&P, Moody’s or
Fitch (each such adjustment date, a “Determination Date”).  Such Facility Fee
Percentage shall be effective from such Determination Date until the next such
Determination Date.

If the Borrower is rated by only one of Moody’s, S&P or Fitch, the level of that
rating shall be the applicable level.  If the Borrower’s Unsecured Credit
Ratings fall within different levels in the above table, the Facility Fee
Percentage shall be determined as follows: (a) if the Borrower is rated by two
such rating agencies, the highest rating level shall be the applicable level,
unless there is more than one pricing level between those two ratings, in which
case the Facility Fee Percentage shall be the level immediately below the
highest credit rating, and (b) if the Borrower is rated by three such rating
agencies, the level of two of the same level of Unsecured Credit Ratings shall
be the applicable level or, if each of the Unsecured Credit Ratings is in a
different level, the level which is the middle of the three Unsecured Credit
Ratings shall be the applicable level.

If the Borrower does not have an Unsecured Credit Rating or a Secured Credit
Rating from at least one of the rating agencies set forth above on any
Determination Date, the Facility Fee Percentage shall be pricing level VI.

References to ratings in the table above are references to rating categories as
determined by the rating agencies as of the Effective Date and in the event of
adoption of any new or changed rating system by any such rating agency, each of
the ratings from the rating agency in question referred to above shall be deemed
to refer to the rating category under the new rating system which most closely
approximates the applicable rating category as in effect on the Effective Date.

The applicable pricing level for the Facility Fee Percentage, as of the
Effective Date, is pricing level II.





11

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

“FERC” means the Federal Energy Regulatory Commission, or any agency or other
governmental body succeeding to the functions thereof.

“FIN 46” means Financial Accounting Standards Board Interpretation No. 46(R),
“Consolidation of Variable Interest Entities, an Interpretation of Accounting
Research Bulletin No. 51,” as amended, supplemented or modified from time to
time and any successor or replacement interpretation.

“Fitch” means Fitch Ratings, Ltd.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fuel Supply Agreements” means (a) the Agreement for the Sale and Purchase of
Natural Gas between the Borrower and Municipality of Anchorage, dba Municipal
Light and Power (previously ConocoPhillips Alaska, Inc. and ConocoPhillips,
Inc.), effective August 21, 2009; (b) Gas Sale and Purchase Agreement between
the Borrower and Hilcorp Alaska, LLC, effective September 10, 2013, as amended;
(c) Agreement between the Borrower and Cook Inlet Energy, Inc., effective
December 2, 2013; (d) Gas Sale and Purchase Agreement between the Borrower and
Aurora Gas, LLC, effective October 1, 2015; (e) Gas Sale and Purchase Agreement
between the Borrower and AIX Energy, LLC, effective April 1, 2016; and (f) any



12

--------------------------------------------------------------------------------

 

material agreements relating to the supply of fuel entered into by the Borrower
after the date hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board,
consistently applied and as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies with jurisdiction over the
matter in question, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, and infectious or medical wastes; any mold
or fungus defined by Environmental Law to be of a type reasonably expected to
pose an unacceptable risk to human health; and all other substances, materials
or wastes of any nature that are listed pursuant to or subject to regulation
under any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.





13

--------------------------------------------------------------------------------

 

“Holder” when used with respect to any Obligation means the Person in whose name
such Obligation is registered in the Obligation Register.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Indenture” means the Second Amended and Restated Indenture, dated as of January
20, 2011, between Chugach Electric Association, Inc., and U.S. Bank National
Association, as Trustee, as the same has been amended and supplemented prior to
the date hereof, and as the same may hereafter be amended and supplemented.

“Interest Charges” for any period means the total interest charges (other than
capitalized interest charges) of the Borrower for such period on (i) all
Outstanding Debt Obligations and (ii) all other obligations of the Borrower
(other than Subordinated Debt) to repay borrowed money (including Borrower’s
obligations under the Loan Documents and the Loans) or to pay the deferred
purchase price for property or services, in all cases including amortization of
debt discount and premium on issuance but excluding the interest component
attributable to any capitalized lease or similar agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with ‎Section 2.06.

“Interest Payment Date” means (a) with respect to any Revolving ABR Loan, each
Quarterly Date, (b) with respect to any LIBO Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three (3)
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day



14

--------------------------------------------------------------------------------

 

of such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means, for any LIBO Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Revolving Borrowing comprising Loans that have been converted or continued shall
be the effective date of the most recent conversion or continuation of such
Loans.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale); (b)
the making of any deposit with, or advance, loan or other extension of credit
to, any other Person (including the purchase of property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person), but excluding any such advance, loan or extension
of credit having a term not exceeding 90 days arising in connection with sales
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means, individually and collectively, each of (a) CFC, in its
capacity as an issuer of Letters of Credit hereunder, (b) KeyBank National
Association, in its capacity as an issuer of Letters of Credit hereunder, (c)
Bank of America, N.A., in its capacity as an issuer of Letters of Credit
hereunder, and (d) any other Lender chosen by the Borrower to issue Letters of
Credit hereunder, but only to the extent such Lender (other than CFC, KeyBank
National Association or Bank of America, N.A.) agrees in its sole discretion to
be an Issuing Lender, and any successor to CFC, KeyBank National Association,
Bank of America, N.A. or such Lender as provided in ‎Section 2.04(j).  At any
time there is more than one Issuing Lender, all singular references to the
Issuing Lender shall mean any Issuing Lender, either Issuing Lender, each
Issuing Lender, the Issuing Lender that has issued the applicable Letter of
Credit, or both (or all) Issuing Lenders, as the context may require.





15

--------------------------------------------------------------------------------

 

“Issuing Lender Sublimit” means, with respect to any Issuing Lender, the
aggregate stated amount of all Letters of Credit that such Issuing Lender agrees
to issue, as modified from time to time pursuant to an agreement signed by such
Issuing Lender.  With respect to (i) each Lender that is an Issuing Lender on
the date hereof, such Issuing Lender’s Issuing Lender Sublimit is listed on
Schedule II, and (ii) any Lender that becomes an Issuing Lender after the date
hereof, such Lender’s Issuing Lender Sublimit will be the amount agreed between
the Borrower and such Lender at the time that such Lender becomes an Issuing
Lender, in each case, as such Issuing Lender Sublimit may be modified in
accordance with the terms of this Agreement.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lead Arranger” means CFC, as Lead Arranger hereunder.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a Lender hereunder pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Lender Agreement” has the meaning set forth in Section 2.20(a)(iii).

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

“LIBO”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“LIBO Applicable Margin” means, for any day, the rate per annum set forth below
opposite the applicable Unsecured Credit Rating of the Borrower then in effect,
in the column labeled “LIBO Applicable Margin” below:

﻿

 

 

 

 

Level

S&P Unsecured Credit Rating

Moody’s Unsecured Credit Rating

Fitch Unsecured Credit Rating

LIBO Applicable Margin

I

> A+

> A1

> A+

0.875%



16

--------------------------------------------------------------------------------

 

II

A

A2

A

0.900%

III

A-

A3

A-

1.000%

IV

BBB+

Baa1

BBB+

1.150%

V

BBB

Baa2

BBB

1.300%

VI

≤ BBB-

≤ Baa3

≤ BBB-

1.500%

﻿

If the Borrower has a Secured Credit Rating, but not an Unsecured Credit Rating,
from any such rating agency, for purposes of determining the LIBO Applicable
Margin, the Unsecured Credit Rating of the Borrower from such rating agency
shall be deemed to be one level less than the level corresponding to the Secured
Credit Rating from such rating agency.

The LIBO Applicable Margin shall, in each case, be determined and adjusted (i)
any time after the date of any credit rating agency report setting forth a new
and increased or decreased credit rating for the Borrower and (ii) on the date
that the Borrower ceases to have any credit rating from any of S&P, Moody’s or
Fitch (each such adjustment date, a “LIBO Interest Determination Date”).  Such
LIBO Applicable Margin shall be effective from such LIBO Interest Determination
Date until the next such LIBO Interest Determination Date.  Each change in the
LIBO Applicable Margin shall be applicable to all balances of LIBO Loans,
including balances fixed prior to the date of the adjustment; provided,  however
that changes to the existing balances shall be applied prospectively only.

If the Borrower is rated by only one of Moody’s, S&P or Fitch, the level of that
rating shall be the applicable level.  If the Borrower’s Unsecured Credit
Ratings fall within different levels in the above table, the LIBO Applicable
Margin shall be determined as follows: (a) if the Borrower is rated by two such
rating agencies, the highest rating level shall be the applicable level, unless
there is more than one pricing level between those two ratings, in which case
the LIBO Applicable Margin shall be the level immediately below the highest
credit rating, and (b) if the Borrower is rated by three such rating agencies,
the level of two of the same level of Unsecured Credit Ratings shall be the
applicable level or, if each of the Unsecured Credit Ratings is in a different
level, the level which is the middle of the three Unsecured Credit Ratings shall
be the applicable level.  

If the Borrower does not have an Unsecured Credit Rating or a Secured Credit
Rating from at least one of the rating agencies set forth above on any LIBO
Interest Determination Date, the LIBO Applicable Margin shall be pricing level
VI.

References to ratings in the table above are references to rating categories as
determined by the rating agencies as of the Effective Date and in the event of
adoption of any new or changed rating system by any such rating agency, each of
the ratings from the rating agency in question referred to above shall be deemed
to refer to the rating category under the new rating system which most closely
approximates the applicable rating category as in effect on the Effective Date.

The applicable pricing level for the LIBO Applicable Margin, as of the Effective
Date, is pricing level II.





17

--------------------------------------------------------------------------------

 

“LIBO Rate” means, for the Interest Period for any LIBO Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
for a period equal in length to such Interest Period) as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) for deposits in
Dollars at approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period and, if any such rate is below zero, the LIBO Rate will be
deemed to be zero.  If for any reason such rate is not available, the LIBO Rate
shall be, for any Interest Period, the rate per annum reasonably determined by
the Administrative Agent as the rate of interest at which Dollar deposits in the
approximate amount of the LIBO Loan comprising part of such Borrowing would be
offered by major banks in the London interbank eurodollar market to other major
banks in the London interbank eurodollar market at their request at or about
10:00 a.m. two (2) Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period and, if any such rate is below
zero, the LIBO Rate will be deemed to be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement and the Letter of Credit
Documents, each fee letter executed in connection with Sections 2.10(c),  (d)
and (e) hereof and all other promissory notes, agreements, amendments, notices,
certificates and other instruments executed or delivered in connection with this
Agreement or the Letter of Credit Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Margins for Interest” means for any period, the assignable margins of the
Borrower for such period, which shall include revenues of the Borrower, if any,
subject to possible refund at a later date; provided,  however, no deductions
shall be made as a result of refunds ordered in a subsequent period; adjusted
by:

(a)adding: (i) Interest Charges; (ii) the amount, if any, deducted in arriving
at assignable margins on account of accruals of Federal income and other taxes
imposed on income after deduction of Interest Charges for such period; (iii) the
amount, if any, deducted in arriving at assignable margins on account of any
losses incurred by any Subsidiary or Affiliate of the Borrower other than
amounts deducted pursuant to clause (b)(ii) below; (iv) the amount, if any,



18

--------------------------------------------------------------------------------

 

the Borrower actually receives in such period as a dividend or other
distribution of earnings of any Subsidiary or Affiliate (whether or not such
earnings were for such period or any earlier period or periods) which amount has
not otherwise been reflected as an increase in assignable margins in such period
or any earlier period or periods; and (v) the amount of any expenses or
provisions for any non-recurring charge to income or margins or retained
earnings of whatever kind or nature (including, without limitation, (X) the
recognition of expense due to the non-recoverability of assets or expenses and
(Y) the accelerated portion of the amortization of any deferred charges or
regulatory assets carried on the books of the Borrower) that may have been
deducted or otherwise taken into account in arriving at assignable margins
whether or not recorded as a non-recurring charge in the Borrower’s books of
account; and

(b)subtracting: (i) the amount, if any, added in arriving at assignable margins
on account of any income, gain, earnings or profits of any Subsidiary or
Affiliate of the Borrower other than amounts added pursuant to clause (a)(iv)
above; and (ii) the amount, if any, the Borrower actually contributes to the
capital of, or actually pays under a guarantee or like agreement by the Borrower
of an obligation of, any Subsidiary or Affiliate in such period, to the extent
of any accumulated losses incurred by such Subsidiary or Affiliate (whether or
not such losses were for such period or any earlier periods), but only to the
extent (X) such losses have not otherwise caused other contributions or payments
to be subtracted from assignable margins for purposes of computing Margins for
Interest for a prior period and (Y) such amount has not otherwise been
subtracted from assignable margins.

Margins for Interest shall be determined in accordance with Accounting
Requirements; provided,  however, that such determination shall be made on the
Borrower only and not on a consolidated basis.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change or a material adverse effect on (a) the ability of the
Borrower to pay any amounts due, or to otherwise perform any of its obligations,
under this Agreement or any of the other Loan Documents, or (b) the rights of or
benefits available to any Lender or the Administrative Agent under this
Agreement or any of the other Loan Documents.

“Material Indebtedness” means, collectively, (a) any Indebtedness secured by the
Indenture and (b) any Indebtedness (other than the Loans and Letters of Credit),
and obligations in respect of one or more Hedging Agreements, of any one or more
of the Borrower, in an aggregate principal amount exceeding $15,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower in respect of any Hedging Agreement at any time
shall be the maximum amount (giving effect to netting arrangements) that the
Borrower would be required to pay if such Hedging Agreement were terminated at
such time.

“Maturity Date” means the date falling five (5) years after the Effective Date
(which is June 13, 2021); provided that if such date is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day.





19

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning assigned to such in Section 9.15.

“Member” means each holder of a membership or other equity interest in the
Borrower.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 101% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. or any successor or assignee of
the business of such company in the business of rating securities and loans.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which (i) the Borrower or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, and (ii) covers any employee or
former employee of the Borrower or any ERISA Affiliate.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.02 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower payable to the order of any
Lender or the Swingline Lender, substantially in the form of Exhibit C.

“Notice of Requested Commitment Increase” has the meaning set forth in
Section 2.20(a)(i).

“Obligations” has the meaning stated in the recitals of the Indenture and
includes any Obligation authenticated and delivered thereunder after the date
thereof.

“Obligation Register” means the register the Borrower keeps at one of the
offices or agencies maintained by the Borrower as provided in the Indenture in
which, subject to such reasonable regulations as it may prescribe, the Trustee
shall provide for the registration of Obligations and registration of transfers
of Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





20

--------------------------------------------------------------------------------

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(b)).

“Outstanding” when used with respect to Obligations means, as of the date of
determination, all Obligations authenticated and delivered under the Indenture,
except:

(a) Obligations, or any portion thereof, theretofore cancelled by the Trustee or
delivered to the Trustee for cancellation or delivered to the Trustee marked
cancelled, satisfied or otherwise evidenced to the Trustee's satisfaction as
paid (and which amount may not be re-advanced);

(b) Obligations for whose payment or redemption money or Defeasance Securities
in the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Borrower) in trust, for the Holders of such
Obligations, provided, that, if such Obligations are to be redeemed, or prepaid,
irrevocable notice of such redemption or prepayment has been duly given or other
provision therefor satisfactory to the Trustee has been made;

(c) Obligations which have been paid pursuant to Section 3.8 of the Indenture or
in exchange for or in lieu of which other Obligations have been authenticated
and delivered pursuant to the Indenture, other than any such Obligations in
respect of which there shall have been presented to the Trustee proof
satisfactory to it that such Obligations are held by a bona fide purchaser in
whose hands such Obligations are valid obligations of the Borrower; and

(d) Obligations which have not been sold, pledged or subjected to a security
interest and have been surrendered to the Trustee, or which a portion thereof
has not been advanced and with respect to such portion either (i)
any  commitment to advance thereunder has terminated, or (ii) no commitment to
advance exists;

provided,  however, that in determining whether the Holders of the requisite
principal amount of Obligations Outstanding or the Obligations Outstanding of a
series, as the case may be, have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Obligations owned by the
Borrower or any other obligor upon the Obligations or any Affiliate of the
Borrower or of such other obligor (unless the  Borrower, such obligor and such
Affiliate or Affiliates own all Obligations Outstanding under the Indenture, or
as to matters relating solely to a particular series all Obligations Outstanding
of such series, as the case may be, determined without regard to this  proviso)
shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only
Obligations which are registered in the name of the Borrower, an Affiliate of
the Borrower, another obligor on such Obligations (other than a Credit Enhancer)
or an Affiliate of such obligor of which the Trustee has been given written
notice shall be so disregarded.  Obligations so owned which have been pledged in
good faith may be regarded as Outstanding for such purposes if the pledge



21

--------------------------------------------------------------------------------

 

establishes to the satisfaction of the Trustee the pledgee's right so to act
with respect to such Obligations and that the pledgee is not the Borrower or any
other obligor upon the Obligations or any Affiliate of the Borrower or of such
other obligor.  For purposes of the definition of “Outstanding,” no Credit
Enhancer shall be an obligor upon the Obligations.

“Outstanding Debt Obligations” means, as of the date of determination, (i) all
Obligations then Outstanding other than Obligations then owned by the Borrower
or any wholly-owned Subsidiary and held in its treasury and (ii) all Obligations
if any, alleged to have been destroyed, lost or stolen which have been replaced
or paid as provided in Section 3.8 of the Indenture but whose ownership and
enforceability by the Holder thereof have been established  by a court of
competent jurisdiction or other competent tribunal or otherwise established to
the satisfaction of the Borrower and the Trustee.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning specified in Section 9.04(e).

“Patriot Act” has the meaning assigned to such term in Section 3.18.

“Paying Agent” means the Borrower and any bank or trust company organized under
the laws of the United States or any state of the United States and having a
combined capital and surplus of not less than $100 million which is authorized
by the Borrower to pay the principal of (and premium, if any) or interest on any
Obligations on behalf of the Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within two (2)
years from the date of acquisition thereof;

(b)investments in commercial paper maturing within 364 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A1” from S&P, “P1” from Moody’s, or “F1” by Fitch;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than 180
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and





22

--------------------------------------------------------------------------------

 

(e)purchase or other acquisition of CFC Capital Term Certificates and of CoBank
Equity Interests.

“Person” means any natural person, corporation, cooperative, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, which (i) the Borrower or any ERISA Affiliate maintains,
administers, contributes to or is required to contribute to, and (ii) covers any
employee or former employee of the Borrower or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate”  means the rate of interest per annum published from time to time
as the “Prime Rate” by The Wall Street Journal (New York City edition), or, if
The Wall Street Journal ceases publishing a “Prime Rate”, any successor
publication selected by the Administrative Agent in its reasonable discretion;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.  The “Prime Rate”
published by The Wall Street Journal or any such successor publication is a
reference rate and does not necessarily represent the lowest or best rate
charged by financial institutions to their customers.  The Lenders may make
commercial loans or other loans at rates of interest at, above or below the
“Prime Rate” published by The Wall Street Journal or any such successor
publication.

“Prudent Utility Practice” means any of the practices, methods and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period; or any of the practices, methods and acts which, in
the exercise of reasonable judgment in light of the facts known at the time a
decision was made, could have been expected to accomplish the desired result
consistent with good business practices.  Prudent Utility Practice (i) is not
intended to be limited to the optimum practice, method or act to the exclusion
of all others, but rather to be any and all acceptable practices, methods or
acts generally accepted, and (ii) is intended, with respect to any particular
practice, method or act, to relate to similar practices, methods or acts.

“Quarterly Date” means the last Business Day of each March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“RCA” means the Regulatory Commission of Alaska.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Register” has the meaning set forth in ‎Section 9.04(c).





23

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of Hazardous
Materials into the indoor or outdoor environment, including the movement of
Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.

“Removal Effective Date” has the meaning set forth in Section 8.06(b).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and the unused Commitments at such time.  The Credit Exposure and the
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 8.06(a).

“Responsible Officer” means the (i) Chief Executive Officer or the (ii) Chief
Financial Officer of the Borrower (or Persons holding equivalent positions at
the Borrower).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBO Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01.

“Revolving Loans” means the Loans made pursuant to ‎Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (and a division and subsidiary of McGraw Hill Companies,
Inc.), or any successor or assignee of the business of such division in the
business of rating securities.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of Treasury, (ii) the United Nations Security
Council, (iii) the European Union or (iv) Her Majesty's Treasury of the United
Kingdom.

“SEC” means the Securities and Exchange Commission, or any agency or other
Governmental Authority succeeding to the functions thereof.





24

--------------------------------------------------------------------------------

 

“Secured Credit Rating” means, for any Person, the long-term, senior, secured,
non-credit enhanced debt ratings assigned to such Person by Moody’s, S&P or
Fitch, as applicable.

“Solvent” means, with respect to any Person on a particular date, that (i) the
fair value of the total assets of such Person is greater than the total amount
of the liabilities, including contingent liabilities, of such Person, (ii) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (iii) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (iv) such
Person is not engaged in business, and is not about to engage in business, for
which such Person’s property would constitute unreasonably small capital for a
generation and transmission cooperative with similar power supply obligations.

“Statutory Reserve Rate” means, for the Interest Period for any LIBO Borrowing,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which any Lender is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Debt” means any obligation of the Borrower to repay borrowed
money, or to pay the deferred purchase price for property or services, with
respect to which (i) any payment by or for the account of the Borrower would, in
the event of a bankruptcy, reorganization or liquidation of the Borrower, be
subordinated to payment of the principal of, and interest and premium (if any)
on, all Obligations then Outstanding, and (ii) the creditor is required not to
accept payment from the Borrower, or to pay to the Trustee any amounts received
by the creditor from or for the account of the Borrower, during any period
following the creditor’s receipt of notice of an “Event of Default” under the
Indenture and prior to the curing of such “Event of Default”.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which are consolidated with those of the parent in the parent’s
consolidated financial statements or would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with Accounting Requirements as of such
date, as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date,



25

--------------------------------------------------------------------------------

 

owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Supplemental Indenture” means any indenture supplemental to the Indenture and
duly authorized in the manner provided therein.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  Unless and until the Swingline Lender
sends the notice described in Section 2.18(c), the Swingline Exposure of the
Swingline Lender shall be 100%.  The Swingline Exposure of any Lender that
participates in a Swingline Loan at any time shall be its Applicable Percentage
of the total aggregate outstanding amount of Swingline Loans at such time as to
which the Swingline Lender has delivered the notice described in Section
2.18(c).

“Swingline Lender” means CFC, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.18.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing and repayment of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Trustee” means U.S. Bank National Association, as Trustee under the Indenture,
and any successor in such capacity.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unsecured Credit Rating” means, for any Person, the long-term, senior,
unsecured, non-credit enhanced debt ratings or issuer credit rating assigned to
such Person by Moody’s, S&P or Fitch, as applicable.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g)(iii).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.





26

--------------------------------------------------------------------------------

 

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.03. Accounting Terms; Accounting Requirements.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Accounting Requirements, as in effect from time
to time; provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in Accounting Requirements
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in Accounting Requirements or
in the application thereof, then such provision shall be interpreted on the
basis of Accounting Requirements as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  For purposes of
calculating the covenants set forth in Section 6.07, the profits or losses of
any Person shall be excluded if the accounts of such Person would be
consolidated with those of the Borrower in the Borrower’s consolidated financial
statements, if such financial statements were prepared in accordance with GAAP,
solely because of FIN 46.

Section 1.04. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Revolving
ABR Loan”).  Borrowings also



27

--------------------------------------------------------------------------------

 

may be classified and referred to by Class (e.g., a “Revolving Borrowing”), by
Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Revolving ABR
Borrowing”).

ARTICLE II

THE CREDITS

Section 2.01. The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower on a
revolving credit basis from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (b) the total Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

Section 2.02. Loans and Borrowings.

(a) Obligations of Lenders.  Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Type of Loans.  Subject to Section 2.12, each Revolving Borrowing shall be
constituted entirely of ABR Loans or of LIBO Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any LIBO Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings.  Each Revolving
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000; provided that a Revolving ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by ‎Section 2.04(f).  Each Swingline Loan shall be in an amount not
less than $10,000.  Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) LIBO Borrowings outstanding.

(d) Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a LIBO Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

Section 2.03. Requests for Revolving Borrowings.



28

--------------------------------------------------------------------------------

 

(a) Notice by the Borrower.  To request a Revolving Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, hand
delivery, facsimile or by electronic communication (i) in the case of a LIBO
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (ii) in the case of a
Revolving ABR Borrowing, not later than 12:00 noon, New York City time, on the
Business Day of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or electronic communication to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower, substantially in the form of Exhibit E.

(b) Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with ‎Section
2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Borrowing;

(iv) in the case of a LIBO Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under ‎Section 2.02(d); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which disbursement shall comply with the requirements of ‎Section
2.05.

(c) Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect.  If no election as to the Type of a Revolving Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested LIBO Borrowing, then
the requested Borrowing shall be made instead as an ABR Borrowing.

Section 2.04. Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein, in addition
to the Revolving Loans, the Borrower may request the Issuing Lender to issue,
subject to the terms of this Section, and the Issuing Lender shall issue, at any
time and from time to time during the Availability Period, Letters of Credit for
its own account in such form as is acceptable to the Issuing Lender in its
reasonable determination and in an aggregate amount (whether drawn upon or not)
that will not result in (i) the aggregate LC Exposure of the applicable Issuing
Lender exceeding such Issuing Lender’s Issuing Lender Sublimit (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section), (ii) the aggregate LC
Exposure exceeding $50,000,000 (determined for these purposes



29

--------------------------------------------------------------------------------

 

without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) or (iii) the total Credit Exposures exceeding the
total Commitments.  Letters of Credit issued hereunder shall constitute
utilization of the Commitments in an amount equal to the LC Exposure relating to
such Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent at least three (3) Business Days prior to the proposed date for such
issuance, amendment, renewal or extension a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Lender, the Borrower also shall
submit a letter of credit application on the Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(c) Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate LC Exposure of the applicable Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section) shall not exceed such Issuing
Lender’s Issuing Lender Sublimit, (ii) the aggregate LC Exposure (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $50,000,000
and (ii) the total Credit Exposures shall not exceed the total Commitments. 

(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twenty-four (24) months after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date), unless the Issuing
Lender has, at its sole discretion, approved a later expiration date, and (ii)
the date that is five (5) Business Days prior to the Maturity Date.

(e) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter



30

--------------------------------------------------------------------------------

 

of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.  Such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each such payment shall be made in the same manner as
provided in ‎Section 2.05 with respect to Loans made by such Lender (and
‎Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Lender, then to such Lenders
and the Issuing Lender as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

(f) Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time (or not later than 3:00 p.m., New York City time, if the Borrower shall
have requested a Swingline Loan in accordance with Section 2.18 by 11:00 a.m. on
the date such LC Disbursement is due in order to finance the reimbursement of an
LC Disbursement), on (i) the Business Day that the Borrower receives notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day following the day that the Borrower receives
such notice, if such notice is not received prior to such time; provided that,
if such LC Disbursement is not less than $10,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
‎Section 2.03 that such payment be financed with a Revolving ABR Borrowing or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.



31

--------------------------------------------------------------------------------

 

(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; and

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.

This Section 2.04(g) shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures.  The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by facsimile) of such



32

--------------------------------------------------------------------------------

 

demand for payment and whether the Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Revolving ABR Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.11(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Lender shall
be for the account of such Lender to the extent of such payment.

(j) Replacement of the Issuing Lender.  An Issuing Lender may be replaced at any
time by written agreement between the Borrower, the Administrative Agent and the
successor Issuing Lender and following notice to the Administrative Agent.  The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Lender.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to ‎Section 2.10(b).  From and after the effective date
of any such replacement, (i) the successor Issuing Lender shall have all the
rights and obligations of the replaced Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, any other Issuing Lender or to such successor and
all previous Issuing Lenders, as the context shall require.  After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(k) Cash Collateralization.  If either (i) an Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of Cash Collateral pursuant to this paragraph, or (ii) the
Borrower shall be required to provide cover for LC Exposure pursuant to ‎Section
2.09(b), then the Borrower shall immediately deposit into a collateral account
that is either (A) established and maintained on the books and records of the
Administrative Agent or (B) designated by the Administrative Agent, which
account may be a “securities account” (as defined in Section 8-501 of the
Uniform Commercial Code as in effect from time to time in the State of New
York), in the name of the Administrative Agent and for the benefit of the
Lenders (such account a “Cash Collateral Account”), Cash Collateral in an amount
equal to, in the case of an Event of Default, the LC Exposure as of such date
plus any accrued and unpaid interest thereon and, in the case of cover pursuant
to ‎‎Section 2.09(b), the amount required under ‎‎Section 2.09(b);  provided
that the obligation to deposit such Cash Collateral shall



33

--------------------------------------------------------------------------------

 

become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (i) or (j)
of Article ‎VII.  Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement, and for this purpose the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in such Cash Collateral Account and in any financial
assets (as defined in the Uniform Commercial Code as in effect from time to time
in the State of New York) or other property held therein.  If at any time the
Administrative Agent determines that such Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the amount required by this Section 2.04(k), the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

The Administrative Agent shall invest the funds from time to time held by it in
the Cash Collateral Account described in the paragraph above in such overnight
U.S. treasury or similar short-term instruments as are selected by the Borrower
and approved by the Administrative Agent, and shall maintain records adequate to
determine the interest from time to time earned on such funds.  The
Administrative Agent shall have no responsibility for any loss on any
investments made by it with respect to the funds in such Cash Collateral
Account.  Interest and profits on investments will be credited to and retained
in the Cash Collateral Account.

Section 2.05. Funding of Borrowings.

(a) Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.18.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, on the date of receipt, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that Revolving ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in ‎Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Lender.

(b) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Prime Rate and a rate determined by the
Administrative Agent in accordance



34

--------------------------------------------------------------------------------

 

with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Notwithstanding the foregoing,
the Administrative Agent has no obligation to make any Loan funds available to
the Borrower unless the Administrative Agent has received such funds from the
Lenders in accordance with the terms hereof.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

Section 2.06. Interest Elections.

(a) Elections by the Borrower for Revolving Borrowings.  The Loans constituting
each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBO Borrowing, shall have
the Interest Period specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a LIBO Borrowing, may elect the Interest Period therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone,
hand delivery, facsimile or by electronic communication by the time that a
Borrowing Request would be required under ‎Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or electronic communication to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower, substantially in the form of Exhibit F.

(c) Content of Interest Election Requests.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);



35

--------------------------------------------------------------------------------

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
‎Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a LIBO Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a LIBO Borrowing with an Interest Period of one month;
provided, however, if the Maturity Date shall occur within one month after the
end of any such Interest Period, such Borrowing shall be converted to a
Revolving ABR Borrowing.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a LIBO Borrowing and (ii) unless repaid, each LIBO
Borrowing shall be converted to a Revolving ABR Borrowing at the end of the
Interest Period therefor.

Section 2.07. Termination and Reduction of the Commitments.

(a) Scheduled Termination.  Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

(b) Voluntary Termination or Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments pursuant to this Section shall be in an amount that is
$10,000,000 or a larger multiple of $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with ‎Section 2.09, the total
Credit Exposures would exceed the total Commitments of all Lenders in effect
after giving effect to such termination or reduction.

(c) Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least five (5) calendar days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which



36

--------------------------------------------------------------------------------

 

case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

Section 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment.  The Borrower hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for the account of the Lenders the outstanding
principal amount of the Revolving Loans on the Maturity Date, and

(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the date that is the fifth (5th)
Business Day after the date such Swingline Loan is made.

Unless otherwise specified herein or in any other Loan Document, all principal,
interest and other amounts outstanding under any Loan Document shall be due and
payable on the Maturity Date.

(b) Manner of Payment.  Prior to any repayment of any Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be paid and shall notify
the Administrative Agent by telephone (confirmed by facsimile or electronic
communication) or electronic communication of such selection (i) in the case of
repayment of a LIBO Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of such repayment, (ii) in the case of
repayment of a Revolving ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of such repayment or (iii) in the
case of repayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of such repayment. If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings and, second, to other
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).  Each payment of a Revolving Borrowing shall be applied ratably to the
Loans included in such Borrowing.

(c) Maintenance of Records by Lenders.  Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each



37

--------------------------------------------------------------------------------

 

Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e) Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall, absent manifest error, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

(f) Promissory Notes.  Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns),
substantially in the form of Exhibit C.  Thereafter, the Revolving Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to ‎Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).  The Swingline Lender may similarly request that Swingline Loans made
by it be evidenced by a promissory note that shall be in the form of Exhibit C,
but conformed to evidence Swingline Loans rather than Revolving Loans, in which
case the preceding sentence shall, mutatis mutandis, be applicable to Swingline
Loans.

Section 2.09. Prepayment of Loans.

(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Agreement, including, without limitation, payment of any
breakage costs pursuant to Section 2.14.

(b) Mandatory Prepayments.  The Borrower will prepay the Loans (and, in the case
of clause (i) below, the Commitments shall be subject to automatic termination),
as follows:

(i) Change in Control.  Upon the occurrence of a Change in Control of the
Borrower, the Borrower shall prepay the entire principal of and interest on the
Loans (and either (A) procure the termination of any outstanding Letters of
Credit or (B) provide cover for the entire amount of LC Exposure as specified in
‎Section 2.04(k) until such time as such outstanding Letters of Credit are
terminated), and the entire amount of the Commitments shall be automatically
terminated.

(ii) Excess Exposure.  If at any time the total Credit Exposure exceeds the
aggregate Commitments, the Borrower shall prepay the Revolving Loans or
Swingline Loans in an amount equal to the excess of the total Credit Exposure
over the total aggregate Commitments.  If after prepayment in full of the
outstanding Revolving Loans and Swingline Loans the total Credit Exposure still
exceeds the total aggregate Commitments, the Borrower shall provide Cash
Collateral for LC Exposure as specified in Section 2.04(k) in an amount equal to
the excess of the total Credit Exposure over the aggregate Commitments.



38

--------------------------------------------------------------------------------

 

(c) Notices, Etc.  The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile or electronic communication) or electronic communication
of any prepayment hereunder (i) in the case of prepayment of a LIBO Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of such prepayment, (ii) in the case of prepayment of a Revolving ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of such prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
such prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by ‎Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
‎Section 2.07.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in ‎Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment.  Prepayments shall be accompanied by accrued
interest to the extent required by ‎Section 2.11.  If the Borrower fails to make
a timely selection of the Borrowing or Borrowings to be prepaid, such prepayment
shall be applied, first, to pay any outstanding ABR Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be prepaid first).  Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in such Borrowing.

Section 2.10. Fees.

(a) Facility Fee.  The Borrower agrees to pay to the Administrative Agent for
the ratable account of each Lender, a Facility Fee, which shall accrue at a rate
equal to the applicable Facility Fee Percentage in effect on the daily amount of
the Commitment of such Lender during the period from and including the date
hereof to but excluding the earlier of the date such Commitment terminates and
the Maturity Date.  Accrued Facility Fees shall be payable in arrears on each
Quarterly Date and on the earlier of the date the Commitments terminate and the
Maturity Date, commencing on the first such date to occur after the date
hereof.  The Facility Fee shall be computed on the basis of a year of three
hundred sixty (360) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).    

(b) Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to such
Lender’s participations in Letters of Credit, which shall accrue at a rate equal
to the applicable LIBO Applicable Margin in effect on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to the Issuing Lender a fronting fee, which shall accrue at the
rate of 0.100% (or 10.0 bps) per annum on the average daily amount of the LC
Exposure (excluding any portion



39

--------------------------------------------------------------------------------

 

thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure and (iii) the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on each Quarterly Date,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) Upfront Fee.  The Borrower agrees to pay to the Lenders a certain
non-refundable, one-time fee, on the Effective Date, as separately agreed upon
by the Borrower and the Lead Arranger.

(d) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(e) Lead Arranger Fees.  The Borrower agrees to pay to the Lead Arranger, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Lead Arranger.

(f) Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
Facility Fees and participation fees described in Section 2.10(b), to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

Section 2.11. Interest.

(a) ABR Loans and Swingline Loans.  The Loans constituting each ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the ABR Applicable Margin.  Swingline Loans shall bear interest at a rate per
annum equal to the CFC Line of Credit Rate.

(b) LIBO Loans.  The Loans constituting each LIBO Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period for
such Borrowing plus the LIBO Applicable Margin.

(c) Default Interest.  Notwithstanding the foregoing, (i) if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such unpaid principal of and, to the
extent permitted by law, such due and unpaid interest on the Loans and any other
amounts unpaid under any other Loan Document shall bear interest, after as



40

--------------------------------------------------------------------------------

 

well as before judgment, and (ii) upon the occurrence and during the continuance
of any other Event of Default, all principal of or interest on any Loan or any
fee or other amount payable by the Borrower hereunder shall bear interest, in
each case, at a rate per annum equal to 2.00% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest.  The Borrower hereby unconditionally promises to pay
accrued interest on each Loan, which such interest shall be payable in arrears
on each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments and on the Maturity Date, as applicable;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Revolving ABR Loan prior to the
termination of the Commitments or the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBO
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation.  All interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.12. Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any LIBO Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or the continuation of any Revolving Borrowing as, a
LIBO Borrowing shall be ineffective and such Revolving Borrowing (unless
prepaid) shall be continued as, or converted to, a Revolving ABR Borrowing and
(ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as a Revolving ABR Borrowing.

Section 2.13. Increased Costs; Illegality.



41

--------------------------------------------------------------------------------

 

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender or Issuing Lender
setting forth in commercially reasonable detail the amount or amounts necessary
to



42

--------------------------------------------------------------------------------

 

compensate such Lender or Issuing Lender or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or Issuing Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Illegality.  Notwithstanding any other provision of this Agreement, if a
Change in Law shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to perform its
obligations hereunder to make LIBO Loans or to continue to fund or maintain LIBO
Loans hereunder, then, on notice thereof and demand therefor by such Lender to
the Borrower through the Administrative Agent, (i) each LIBO Loan will
automatically, upon such demand, convert into an ABR Loan and (ii) the
obligation of the Lenders to make, or to convert Loans into, LIBO Loans shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist.

Section 2.14. Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBO Loan other than on the last day of an Interest Period
therefor (including as a result of an Event of Default), (b) the conversion of
any LIBO Loan other than on the last day of an Interest Period therefor, (c) the
failure to borrow, convert, continue or prepay any LIBO Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under ‎Section 2.09(c) and is revoked in
accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to ‎Section 2.17(b) of any LIBO Loan other than on the last
day of an Interest Period therefor, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.

In the case of a LIBO Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period for such
Loan (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender (or an Affiliate of such Lender) would bid
were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market.





43

--------------------------------------------------------------------------------

 

A certificate of any Lender setting forth in commercially reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

Section 2.15. Taxes.

(a) Defined Terms.  For purposes of this Section, the term “Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable



44

--------------------------------------------------------------------------------

 

expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.15(e).

(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.15(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of



45

--------------------------------------------------------------------------------

 

interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code)



46

--------------------------------------------------------------------------------

 

and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival.  Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.13,  2.14,  ‎2.15 or 9.03 or under
Article VIII, or otherwise) or under any other Loan Document (except to the
extent otherwise provided therein) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for



47

--------------------------------------------------------------------------------

 

purposes of calculating interest thereon.  All such payments shall be made to
the Administrative Agent in such manner and place as shall from time to time be
specified by the Administrative Agent, except as otherwise expressly provided in
the relevant Loan Document and except payments to be made directly to the
Issuing Lender or the Swingline Lender as expressly provided herein and payments
pursuant to Section 2.13,  2.14,  ‎2.15 or ‎9.03 or Article VIII, which shall be
made directly to the Persons entitled thereto pursuant to instructions provided
to the Borrower by such Person.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.

(b) Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay all fees, expense
reimbursements, indemnities and all other sums due and payable to the
Administrative Agent in its capacity as Administrative Agent and not as a Lender
hereunder, (ii) second, to pay interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, to pay principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Pro Rata Treatment.  Except to the extent otherwise provided herein:
(i) each Revolving Borrowing shall be made from the Lenders, each payment of
Facility Fees under ‎Section 2.10 shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Commitments under
‎Section 2.07 shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Revolving Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of
Revolving Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Revolving Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; and (iv) each
payment of interest on Revolving Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Loans and such other obligations of the



48

--------------------------------------------------------------------------------

 

other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(A)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(e) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Prime Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to ‎Section 2.04(e),
 Section 2.05(a),  Section 2.16(e),  Section 2.18(c), or Section 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.17. Mitigation Obligations; Replacement of Lenders.



49

--------------------------------------------------------------------------------

 

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.17(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.04), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.13 or
Section 2.15) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.04;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.





50

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.18. Swingline Loans.

(a) Agreement to Make Swingline Loans.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the total Credit Exposures exceeding the total Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans by the Borrower.  To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by facsimile or electronic communication) or electronic
communication, not later than 11:00 a.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
or such other account specified by the Borrower to the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in ‎Section 2.04(f), by remittance to the Issuing
Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) Participations by Lenders in Swingline Loans.  The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above in this paragraph, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in ‎Section 2.05 with respect to Loans made by such Lender
(and ‎Section 2.05 shall



51

--------------------------------------------------------------------------------

 

apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.19. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s LC Exposure with respect to
such Defaulting Lender in accordance with Section 2.19(d);  fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future LC Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement, in accordance with
Section 2.19(d);  sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender



52

--------------------------------------------------------------------------------

 

against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.19(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.  

(A) No Defaulting Lender shall be entitled to receive any Facility Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 2.10(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19(d).

(C)With respect to any Facility Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Lender’s or



53

--------------------------------------------------------------------------------

 

Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  Subject to Section 9.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.19(d).

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any



54

--------------------------------------------------------------------------------

 

Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

(d) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.19(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

(i) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC Exposure,
to be applied pursuant to clause (ii) below.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Exposure (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(iii) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.19(d) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to the
other provisions of this Section 2.19, the Person providing Cash Collateral and
the Issuing Lender may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations.



55

--------------------------------------------------------------------------------

 

Section 2.20. Increase of Commitments; Additional Lenders.

(a)Increase of the Commitment.

(i) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may request the right to increase the Commitment (any such
increase, a “Commitment Increase”), in an aggregate amount of up to $100,000,000
for all such Commitment Increases (the “Commitment Increase Cap”), during the
term of this Agreement by delivering a Notice of Requested Commitment Increase
to the Administrative Agent substantially in the form of  Exhibit G (a “Notice
of Requested Commitment Increase”), together with evidence satisfactory to the
Administrative Agent of the Borrower’s corporate authority for such Commitment
Increase.  Each Notice of Requested Commitment Increase shall specify: (1) the
amount of the proposed Commitment Increase and (2) the requested date of the
proposed Commitment Increase (which shall be at least thirty (30) days from the
date of delivery of the Notice of Requested Commitment Increase).  Each Notice
of Requested Commitment Increase shall be binding on the Borrower.  If the
Administrative Agent approves a proposed Commitment Increase, the Administrative
Agent shall deliver a copy of the Notice of Requested Commitment Increase
relating thereto to each Lender.  Each Lender shall have the right for a period
of fifteen (15) days following receipt of such Notice of Requested Commitment
Increase, to elect by written notice to the Borrower and the Administrative
Agent to increase its Commitment by a principal amount equal to its Applicable
Percentage of the amount of the Commitment Increase.  No Lender (or any
successor thereto) shall have any obligation to increase its Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Commitment may be made in its sole
discretion independently from any other Lender.

(ii) If any Lender shall not elect to increase its Commitment pursuant to clause
(i) above, the Borrower may designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Commitment and in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement; provided,  however, that
any new bank or financial institution must be acceptable to the Administrative
Agent and the Issuing Lender, which acceptance will not be unreasonably withheld
or delayed.  The sum of the increases in the Commitment of the existing Lenders
plus the Commitment of the Additional Lenders shall not in the aggregate exceed
the unsubscribed amount of the Commitment Increase.

(iii) Notwithstanding the foregoing, (A) the proposed Commitment Increase shall
have been consented to in writing by the Administrative Agent, each Lender (if
any) who is increasing its Commitment and each Additional Lender; (B) the
pricing and other terms applicable to the Commitment Increase shall be the same
as those applicable to the existing Commitments; and (C) the proposed Commitment
Increase, together with any prior Commitment Increase, shall not exceed the
Commitment Increase Cap.  No Commitment Increase shall be effective until the
Administrative Agent shall have received (i) the resolutions of the Borrower
authorizing such Commitment Increase and all Governmental Approvals (if any)
required in connection with such Commitment Increase, certified as being in
effect as of the



56

--------------------------------------------------------------------------------

 

effective date of such additional Commitments, (ii) amendments to this Agreement
and the other Loan Documents, commitments of Lenders or Additional Lenders in an
aggregate amount equal to such Commitment Increase and agreements for each
Lender or Additional Lender committing to such Commitment Increase (each a
“Lender Agreement”), (iii) a certificate of the chief financial officer of the
Borrower certifying that no Default or Event of Default then exists or would be
caused thereby, that the conditions set forth in clauses (B) and (C) of this
Section 2.20(a)(iii) and all conditions precedent to a Credit Extension under
Section 4.02 have been satisfied on and as of such effective date, (iv) any
upfront fees to be paid to the Lenders committing to such Commitment Increase,
and (v) such opinion letters, Notes and such other agreements, documents and
instruments requested by and reasonably satisfactory to the Administrative Agent
in its reasonable discretion evidencing and setting forth the conditions of such
Commitment Increase.

(b)Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.20(a) shall not require
the consent of any Lender other than those Lenders, if any, which have agreed to
increase their Commitment in connection with such Commitment Increase, shall not
constitute an amendment, modification or waiver that is subject to Section 9.02
and shall be effective as of the later of (a) the date specified in the
applicable Notice of Requested Commitment Increase and (b) the date upon which
the foregoing conditions shall have been satisfied.

(c)After giving effect to any Commitment Increase, the outstanding Loans,
Swingline Exposure and LC Exposure may not be held pro rata in accordance with
the new Commitment.  In order to remedy the foregoing, on the effective date of
each Commitment Increase, the Lenders (including any Additional Lenders) shall
reallocate the Loans, Swingline Exposure and LC Exposure owed to them among
themselves so that, after giving effect thereto, the Loans will be held by the
Lenders (including any Additional Lenders) on a pro rata basis in accordance
with their respective Applicable Percentages (after giving effect to such
Commitment Increase).  Each Lender agrees to wire immediately available funds to
the Administrative Agent in accordance with this Agreement as may be required by
the Administrative Agent in connection with the foregoing, and to execute any
documents reasonably requested by the Administrative Agent to effectuate such
changes.  Notwithstanding the provisions of Sections 9.04(a) and (b), the
reallocations so made by each Lender whose Applicable Percentage has increased
shall be deemed to be a purchase of a corresponding amount of the Revolving
Loans of the Lender or Lenders whose Applicable Percentage have decreased and
shall not be considered an assignment for purposes of Sections 9.04(a) and (b).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders, the Issuing Lender,
the Swingline Lender and the Administrative Agent that:

Section 3.01. Organization; Powers.  The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Alaska, has all
requisite power and authority under applicable law and organizational documents
to carry on its business as now



57

--------------------------------------------------------------------------------

 

conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability; Ranking.

(a) The Transactions are within the Borrower’s powers (corporate and other) and
have been duly authorized by all necessary corporate and, if required, by all
necessary Member action.  This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each of the other Loan Documents when executed
and delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(b) The Loans and all other obligations of the Borrower under the Loan Documents
rank pari passu with all other unsecured and unsubordinated Indebtedness of the
Borrower.

Section 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, the RCA or any Governmental Authority or third party, (b) will not
violate or, in any material respect, conflict with any law, rule, regulation
(including, without limitation, Regulation T, U or X of the Board), writ,
judgment, injunction, decree or award, will not violate or conflict with the
Borrower’s Certificate of Incorporation or By-laws or any other organizational
documents of the Borrower or any order of any Governmental Authority, (c) will
not violate, conflict with or result in a default under the Indenture, any of
the Fuel Supply Agreements, or any other material indenture, contract, lease,
loan agreement, deed of trust, agreement or other instrument binding upon the
Borrower or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower.

Section 3.04. Financial Condition.  The Borrower has heretofore furnished to the
Lenders its (i) consolidated balance sheet and statements of income, Members’
equity and cash flows as of and for the fiscal years ended December 31, 2013,
2014 and 2015, respectively, reported on by KPMG LLP, independent public
accountants, and (ii) consolidated balance sheet and statements of income and
Members’ equity as of and for the fiscal quarter ended March 31, 2016, certified
by the Chief Executive Officer and Chief Financial Officer of the
Borrower.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) of the first sentence of this paragraph.

Section 3.05. Properties; Insurance.



58

--------------------------------------------------------------------------------

 

(a) Property Generally.  The Borrower has good title to, or valid leasehold
interests in, all its real and personal property, including all rights,
licenses, permits, privileges and franchises, subject only to Liens permitted by
Section 6.02.

(b) Intellectual Property.  The Borrower owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c) Insurance.  The Borrower maintains, or is covered by, insurance with
responsible and reputable insurance companies, in such amounts and covering such
risks as is usually and customarily carried by companies engaged in the same or
similar businesses and owning or operating similar properties in the same
general areas or similar locations in which the Borrower operates.  In any
event, Borrower maintains insurance in accordance with the requirements of the
Indenture.

Section 3.06. Litigation, Actions, Suits and Proceedings.  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority now
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower that (i) involve any of the Loan Documents or the
Transactions, or (ii), if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 3.07. Environmental Matters.  The Borrower  has not (i) failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) become
subject to any Environmental Liability or (iii) received notice of any
Environmental Claim, which in any of the foregoing instances described in the
preceding clauses (i) through (iii) could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 3.08. Compliance with Laws and Agreements.  The Borrower is in
compliance with the Fuel Supply Agreements and the Indenture and is in
compliance, with all laws, rules, regulations, writs, judgments, decrees, awards
and orders of any Governmental Authority applicable to it or its property and
with the Indenture (and there has been no default or event of default
thereunder), where the failure to comply could reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing. 

Section 3.09. Investment and Holding Company Status; Etc.  The Borrower is not
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “natural gas company” as
defined in, or subject to regulation under, the Natural Gas Act of 1938, as
amended, (c) a “public utility” under and as defined in the Federal Power Act of
1935, as amended or (d) a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” as such terms are defined in (and under) the
Public Utility Holding Company Act of 2005, as amended, or otherwise subject to
regulation under the Public Utility Holding Company Act of 2005, as amended.  No
approval of the RCA or any other



59

--------------------------------------------------------------------------------

 

Governmental Authority is required for the use of any Credit Extension
(including the first Credit Extension).

Section 3.10. Taxes.  The Borrower has timely filed or caused to be filed all
Tax returns and reports required to have been filed, and each of such Tax
returns and reports has been accurate and complete in all material
respects.  The Borrower has timely paid or caused to be paid all Taxes
(including any interest penalties or other additions to such Taxes) required to
have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves in accordance with GAAP.

Section 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur.

Section 3.12. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
provided, that for so long as the Borrower is an SEC reporting company, all
agreements, instruments and corporate or other restrictions included in exhibits
to annual reports, quarterly reports and other reports timely filed or required
to be filed by the Borrower with the SEC shall constitute disclosure to the
Lenders for purposes of the first clause of this sentence.  None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Lenders (including, without limitation, the CIM)
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

Section 3.13. Margin Stock.  The Borrower is not engaged, directly or
indirectly, in the business of extending credit to others or arranging for the
extension or maintenance by others of credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock, and no part of the
proceeds of any extension of credit hereunder will be used to purchase or carry
any Margin Stock.

Section 3.14. Indebtedness and Liens. 

(a) Indebtedness.  Schedule 3.14(a) is a complete and correct list of each
agreement, lease, deed of trust, mortgage, credit agreement, loan agreement,
indenture, purchase agreement, Guarantee, letter of credit or other arrangement
(other than, for so long as the Borrower is an SEC reporting company, those that
have been filed as exhibits to annual reports, quarterly reports and other
reports filed by the Borrower with the SEC) providing for or otherwise relating
to any Indebtedness or any extension of credit (or commitment for any extension
of credit) to, or Guarantee by, the Borrower outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and the aggregate principal or face amount outstanding or
that may become



60

--------------------------------------------------------------------------------

 

outstanding under each such agreement, lease, deed of trust, mortgage, credit
agreement, loan agreement, indenture, purchase agreement, Guarantee, letter of
credit or other  arrangement is correctly described in Schedule 3.14(a) or such
exhibits and reports (the “Existing Indebtedness”).  The Borrower is in
compliance with all covenants and agreements set forth in each of such
agreements, leases, deeds of trust, mortgage, credit agreements, loan
agreements, indentures, purchase agreements, Guarantees, letters of credit or
other arrangements.

(b) Liens.  Schedule 3.14(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000 and covering any property of the Borrower, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Schedule 3.14(b) (the
“Existing Liens”).    

Section 3.15. Subsidiaries.  The Borrower has no Subsidiaries.  Attached, as
Schedule 3.15, is a list of Persons or jointly-owned assets in which the
Borrower has an ownership interest and the percentage of such ownership
interest.

Section 3.16. Indenture Compliance.  No Event of Default (as defined in the
Indenture) has occurred and is continuing.

Section 3.17. Labor Disputes; Natural Disasters.  Neither the business nor the
properties of the Borrower are currently affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, terrorism, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could be reasonably expected
to have a Material Adverse Effect.

Section 3.18. Patriot Act Compliance.  To the extent applicable, the Borrower is
in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot
Act”).  No part of the proceeds of the Loans made hereunder will be used by the
Borrower, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 3.19. OFAC Compliance.    The Borrower is not in violation of any of the
country- or list-based economic and trade Sanctions administered and enforced by
OFAC or any Anti-Terrorism Laws.  The Borrower (a) is not a Sanctioned Person or
a Sanctioned Entity, (b) does not have any of its assets located in Sanctioned
Entities, and (c) does not derive any of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used by the Borrower to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.



61

--------------------------------------------------------------------------------

 

ARTICLE IV

CONDITIONS

Section 4.01. Effective Date.   This Agreement, despite its date, shall not
become effective, and the Lenders shall have no obligation to make Loans and the
Issuing Lender shall have no obligation to issue Letters of Credit hereunder,
until the date on which the last of the following conditions precedent have been
satisfied (or such conditions shall have been waived in accordance with ‎Section
9.02).

(a) Closing Deliverables.  The Administrative Agent shall have received the
following, each dated as of the date hereof (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (and to the extent
specified below, each Lender):

(i) Executed Counterparts.  From each party hereto, either (A) a counterpart of
this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic communication of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

(ii) Notes.  Originally executed copies of such Notes as any Lender shall have
requested.

(iii) Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(iv) Officer’s Certificate.  A certificate of the Borrower, signed by two of its
Responsible Officers, certifying to the best of their knowledge after due
inquiry (A) the truth of the representations and warranties contained in the
Loan Documents as of the date hereof and (B) the absence of any event occurring
and continuing, or resulting from the execution of this Agreement or the other
Loan Documents or the initial Borrowing (deeming an initial Borrowing of at
least $1.00 to occur on the date hereof), that constitutes a Default.

(v) Solvency Certificate.  A certificate, in form and substance satisfactory to
the Administrative Agent and its counsel, attesting that the Borrower is Solvent
and will be Solvent before and after giving effect to the closing of the
Transactions, from the Borrower’s Chief Executive Officer and Chief Financial
Officer.

(vi) Insurance.  Evidence of insurance satisfying the requirements of
Section 5.05.

(vii) Opinions of Counsel to the Borrower.  Favorable written opinions
(addressed to the Administrative Agent, the Issuing Lender, the Swingline Lender
and the Lenders and dated the Effective Date) of (A) Orrick, Herrington &
Sutcliffe LLP, special



62

--------------------------------------------------------------------------------

 

counsel for the Borrower, substantially in the form of Exhibit B-1, and covering
such other matters relating to the Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent) and (B) in house counsel for the Borrower,
substantially in the form of Exhibit B-2, and covering such other matters
relating to the Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

(viii) Indenture.  A copy of the Indenture and each amendment, supplement or
modification thereto as in effect on the date hereof, certified to be true and
correct by a Responsible Officer.

(ix) Termination of Existing Credit Facility.  Evidence of the concurrent
payment in full and termination of the Existing Credit Facility, which may occur
simultaneously with the execution and delivery of this Agreement.

(x) Other Documents and Financial Information.  Other documents or financial
information (of the Borrower and/or its Subsidiaries) as the Administrative
Agent, any Lender or special counsel to the Administrative Agent may reasonably
request, which shall be satisfactory in form and substance to the Administrative
Agent.

(b) No Material Adverse Effect.  Since December 31, 2015 and through the date on
which the last of the conditions precedent set forth in this Section 4.01 is
satisfied, with respect to any event, act, condition or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), whether singularly or in conjunction
with any other event or events, act or acts, condition or conditions, occurrence
or occurrences whether or not related, there shall have been no material adverse
change in, or a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower, (b) the ability of the Borrower to pay any amounts due, or otherwise
perform its obligations, under this Agreement or any of the other Loan Documents
or (c) the rights of or benefits available to any Lender or the Administrative
Agent under this Agreement or any of the other Loan Documents.

(c) Litigation.  Except as disclosed to the Lenders in writing prior to the
Effective Date, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that question the validity or enforceability of
this Agreement or any of the other Loan Documents or the Transactions.

(d) Compliance with Material Contracts.  The Borrower shall be in compliance in
all material respects with the Indenture and all other existing material
contractual obligations.

(e) Authorizations.  All Authorizations, if any, shall have been obtained and
been provided to the Administrative Agent (without the imposition of any
conditions that are not acceptable to the Lenders) and shall remain in effect as
of the Effective Date; all applicable



63

--------------------------------------------------------------------------------

 

waiting periods, if any, in connection with the Transactions shall have expired
without any action being taken by any competent authority, and no law or
regulation shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
Transactions.

(f) No Default.  No Default has occurred or is continuing.

(g) Anti-Terrorism Compliance.  At least two (2) Business Days before the
Effective Date each Lender shall have received all documents and other
information requested by it that is required by bank regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the Patriot Act.  Each Lender shall reasonably request
all such documents at least four (4) Business Days prior to the Effective Date
as needed to comply with applicable “know your customer” and anti-money
laundering rules and regulations.

(h) Borrower’s Investment Policy.  The Administrative Agent shall have received
a copy of the Borrower’s investment policies, as approved by the board of
directors of the Borrower and as in effect on the date hereof, which shall be
satisfactory to the Administrative Agent.

The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Borrower of such fees as the Borrower
shall have agreed to pay to any Lender, the Lead Arranger and the Administrative
Agent in connection herewith, including the reasonable fees and expenses of
Norton Rose Fulbright US LLP, special counsel to the Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Borrower).

The Administrative Agent shall, immediately after all of the conditions under
this Section have been met, notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to ‎Section
9.02) on or prior to 3:00 p.m., New York City time, on June 13, 2016 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02. Each Credit Extension.  The obligation of each Lender to make any
Loan, of the Swingline Lender to make any Swingline Loan and of the Issuing
Lender to issue, amend, renew or extend any Letter of Credit (each of the
foregoing, a “Credit Extension”), is subject to the satisfaction of the
following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement (except those set forth in Section 3.06,  Section 3.07,  Section 3.12,
 Section 3.14 and Section 4.01(b)) and in the other Loan Documents shall be true
and correct on and as of the date of the applicable Credit Extension, other than
any such representations or warranties that, by



64

--------------------------------------------------------------------------------

 

their terms, refer to a specific date other than the date of such Credit
Extension, in which case such representations and warranties shall be true and
correct as of such specific date; and

(b) at the time of and immediately after giving effect to such Credit Extension,
no Default shall have occurred and be continuing.

Each Credit Extension hereunder shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
the preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (who will furnish a copy thereof to each
Lender):

(a) (i) if the Borrower files periodic reports with the SEC, within one hundred
five (105) days, or (ii) if the Borrower does not file periodic reports with the
SEC, within one hundred twenty (120) days after the end of each fiscal year of
the Borrower beginning with the fiscal year ending on December 31, 2016, the
audited balance sheet and related statements of operations, owners’ equity and
cash flows of the Borrower as of the end of and such year, setting forth, in
each case, in comparative form the figures for the previous fiscal year and, if
applicable, the previous fiscal quarter, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower in accordance with GAAP consistently
applied;

(b) (i) if the Borrower files periodic reports with the SEC, within fifty (50)
days, or (ii) if the Borrower does not file periodic reports with the SEC,
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the balance sheet and related statements of
operations, owners’ equity and cash flows of the Borrower as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by the Chief Executive Officer and the Chief
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of the Chief Executive Officer and the Chief
Financial Officer,



65

--------------------------------------------------------------------------------

 

substantially in the form of Exhibit D, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.07 and (iii) to the extent not otherwise stated in such financial statements
or in financial statements previously delivered to the Administrative Agent,
stating whether any change in GAAP or in the application thereof has occurred
since the date of the first financial statements referred to in Section 5.01(a)
and (b) above and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a statement of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) concurrently with the delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Responsible Officer setting forth a
complete and correct list of the following items to the extent not set forth in
reports filed by the Borrower with the SEC: (i) each agreement, lease, deed of
trust, mortgage, credit agreement, loan agreement, indenture, purchase
agreement, Guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or Guarantee by, the Borrower outstanding on
the date of any such financial statements the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $1,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such agreement, lease, deed of trust, mortgage, credit agreement,
loan agreement, indenture, purchase agreement, Guarantee, letter of credit or
other  arrangement and (ii) each Lien securing Indebtedness of any Person
outstanding on the date of any such financial statement the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $1,000,000
and covering any property of the Borrower, and the aggregate Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien;

(f) except for tax returns, promptly after the same become publicly available,
copies of all material periodic and other reports and other material documents
or materials related to matters that could reasonably be expected to result in a
Material Adverse Effect and filed by the Borrower with the SEC, FERC, the RCA or
any other Governmental Authorities or distributed by the Borrower to its owners
generally, as the case may be, and promptly following any request therefor by
any Lender (through the Administrative Agent), copies of all periodic and other
reports and other materials filed by the Borrower with any applicable
Governmental Authority;

(g) (i) concurrently with the delivery thereof to any holder of obligations
under the Indenture, or to any trustee, agent or representative therefor, copies
of all notices and reports delivered by Borrower pursuant to the terms of
documentation governing the obligations under the Indenture, (ii) promptly upon
receipt thereof, copies of any notices relating to the Indenture received from
any holder of obligations under the Indenture, or any trustee, agent or
representative therefor; and (iii) promptly upon the execution thereof, copies
of any supplements, amendments or other modifications or agreements with respect
to the Indenture; and



66

--------------------------------------------------------------------------------

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request.

All information required to be delivered by the Borrower pursuant to clauses
(a),  (b) and (f)  of this Section shall be deemed to have been furnished if the
Borrower shall have timely made the same available on the its website at
www.chugachelectric.com and, substantially concurrently therewith (except in the
case of the delivery of forms 10-K and 10-Q and any financial statements or
other information contained therein, as to which no separate notification shall
be necessary if such information has been posted on the Borrower’s website
within the deadlines specified in clauses (a) and (b) of this Section), shall
have notified the Administrative Agent that such information has been posted on
its website and such information is fully accessible, provided, that if the
Administrative Agent is unable to access the Borrower’s website, the Borrower
agrees to provide the Administrative Agent with paper or electronic copies of
such information required to be furnished pursuant to clauses (a),  (b) and (f)
of this Section promptly following notice (and thereafter so long as such notice
remains in effect) from the Administrative Agent.

Section 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) (i) the occurrence of any Default, (ii) the occurrence or existence of any
event or circumstance that foreseeably will become a Default, and (iii) the
occurrence or existence of any event or circumstance that would cause the
condition to Borrowing set forth in subsection 4.02(a) not to be satisfied if a
Borrowing were requested on or after the date of such event or circumstance;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, (i) if adversely determined, could reasonably be
expected to result in a Material Adverse Effect, or (ii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any other Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower in an aggregate amount exceeding $5,000,000;

(d) the existence or assertion of any Environmental Claim by any Person against,
or with respect to the activities of, the Borrower and any alleged violation of
or liability under any Environmental Laws that, if adversely determined, could
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect;

(e) the commencement of any proceeding against the Borrower by or before any
Governmental Authority seeking the cancellation, termination (including by means
of non-renewal), limitation, adverse modification or adverse conditioning of any
Authorization; and



67

--------------------------------------------------------------------------------

 

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03. Existence; Conduct of Business.  The Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect (a) its legal existence, (b) the Authorizations, and (c) all the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

Section 5.04. Payment of Obligations (Including Taxes).  The Borrower will pay
its Material Indebtedness, any federal income Tax and all other material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05. Maintenance of Properties; Insurance. 

(a) The Borrower will cause all of its properties used or useful in the conduct
of its business to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business and not disadvantageous in any respect to the
Lenders.

(b) The Borrower will at all times keep all its property of an insurable nature
and of the character usually insured by companies operating the same or similar
properties, insured in amounts usually and customarily carried, and against loss
or damage from such causes as are customarily insured against, by similar
companies, but in any event, Borrower will maintain insurance in accordance with
the requirements of the Indenture.  All such insurance shall be effected with
financially sound and reputable insurance carriers.

Section 5.06. Books and Records; Inspection Rights.  The Borrower will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and



68

--------------------------------------------------------------------------------

 

records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07. Compliance with Laws and Agreements.  The Borrower will comply
with all laws, rules, regulations, writs, judgments, decrees, awards and orders,
including Environmental Laws and ERISA, of any Governmental Authority applicable
to it or its property, including the payment of any fees required by any
Governmental Authority, with all reporting and accounting requirements and with
the Indenture and all Fuel Supply Agreements (for the avoidance of doubt,
nothing in this Section 5.07 or elsewhere in this Agreement shall prohibit the
Borrower from entering into any supplements or amendments to the Indenture),
where the failure to comply could reasonably be expected to have a Material
Adverse Effect. 

Section 5.08. Use of Proceeds and Letters of Credit.  Extensions of credit
hereunder (whether Loans or Letters of Credit) will be used only for (a) general
corporate purposes (including the repayment and refinancing of the Existing
Credit Facility), (b) the issuance of standby Letters of Credit pursuant to the
terms of this Agreement and (c) to support the issuance by the Borrower of
commercial paper only in the event of a disruption in the commercial paper
market that prohibits the Borrower from rolling over or renewing its relevant
outstanding commercial paper but not as a result of changes in prices or pricing
of commercial paper generally or of the Borrower in particular; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any such proceeds.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U and X.

Section 5.09. Identification of Parties.  The Borrower will comply with all
requests by or on behalf of the Lenders, or any of them, for information
concerning the identification of the Borrower, including, without limitation,
its corporate organization, place or places of business, operations and
registration or qualification to do business in any place, senior management,
and principal ownership, for purposes of complying with the Bank Secrecy Act,
P.L. 97 258 (September 13, 1982), as amended, and all regulations adopted
thereunder and the Patriot Act, and for information concerning the use or
destination of the proceeds of the Loans, for purposes of complying with the
Trading With the Enemy Act of 1917, ch. 106, 40 Stat. 411 (October 6, 1917), as
amended, and all regulations adopted and executive orders issued thereunder.

Section 5.10. Ranking.  The Borrower will cause the Loans and all other
obligations of the Borrower under the Loan Documents at all times to rank pari
passu with all other unsecured and unsubordinated Indebtedness of the Borrower.

Section 5.11. Further Assurances.  The Borrower will execute any and all further
documents, agreements and instruments, and take all such further actions which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to effectuate the Transactions, all
at the expense of the Borrower.

Section 5.12. CoBank Equity and Security. 



69

--------------------------------------------------------------------------------

 

(a) So long as CoBank is a Lender hereunder, Borrower will acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that Borrower may be required to
purchase in CoBank in connection with the Loans made by CoBank may not exceed
the maximum amount permitted by the Bylaws and Capital Plan at the time this
Agreement is entered into.  Borrower acknowledges receipt of a copy of
(i) CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (ii) CoBank’s Notice to Prospective Stockholders and
(iii) CoBank’s Bylaws and Capital Plan, which describe the nature of all of
Borrower’s stock and other equities in CoBank acquired in connection with its
patronage loan from CoBank (the "CoBank Equity Interests") as well as
capitalization requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the CoBank Equity Interests and any
patronage refunds or other distributions made on account thereof or on account
of Borrower’s patronage with CoBank, (y) Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equity Interests and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

(c) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equity Interests that the Borrower may now own or hereafter acquire,
which statutory lien shall be for CoBank’s sole and exclusive benefit.  The
CoBank Equity Interests shall not constitute security for the Obligations due to
any other Lender.  To the extent that any of the Loan Documents create a Lien on
the CoBank Equity Interests or on patronage accrued by CoBank for the account of
Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder.  Neither the CoBank Equity Interests nor any accrued patronage shall
be offset against the Obligations except that, in the event of an Event of
Default, CoBank may elect, solely at its discretion, to apply the cash portion
of any patronage distribution or retirement of equity to amounts due under this
Agreement.  Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of Borrower.  CoBank
shall have no obligation to retire the CoBank Equity Interests upon any Event of
Default, Default or any other default by Borrower, or at any other time, either
for application to the Obligations or otherwise.

Section 5.13. Letter of Credit Diligence.  In connection with the issuance,
amendment, renewal or extension of any Letter of Credit, the Borrower will
furnish to the Administrative Agent, within two (2) Business Days after the
Administrative Agent’s or any Lender’s request therefor, such additional
documents as the Administrative Agent or any Lender may reasonably request.



70

--------------------------------------------------------------------------------

 

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness.  The Borrower will not create, incur, assume or
permit to exist any Indebtedness, except:

(a) Indebtedness of the Borrower created hereunder;

(b) any Indebtedness of the Borrower issued and incurred under the Indenture;

(c) unsecured Indebtedness incurred pursuant to the Borrower's commercial paper
program for which this Agreement acts as a liquidity facility, in an aggregate
amount not to exceed $150,000,000 at any time outstanding provided, that the
Borrower shall not create, incur, or assume any such Indebtedness or issue any
commercial paper after the occurrence and during the continuance of any Event of
Default;

(d) unsecured Indebtedness of the Borrower incurred to finance the required
purchase by the Borrower of CFC Capital Term Certificates;

(e) Indebtedness arising as a result of treating any lease (or similar
arrangement conveying the right to use) as a Capital Lease Obligation where such
lease (or similar arrangement) would not have been required to be so treated
prior to the issuance of ASC Update 2016-02, “Leases (Topic 842): Section A –
Leases: Amendments to the FASB Accounting Standards Codification; Section B –
Conforming Amendments Related to Leases: Amendments to the FASB Accounting
Standards Codification; Section C – Background Information and Basis for
Conclusions, as modified or in effect from time to time, or similar accounting
standards;

(f) other unsecured Indebtedness (other than the Indebtedness referred to in
clauses (a),  (b),  (c),  (d) or (e) of this Section 6.01) in an aggregate
amount not to exceed $250,000,000 at any time outstanding; provided, that in the
event the Borrower enters into any additional commercial paper programs
supported by any additional unsecured liquidity credit facilities (and not this
Agreement), then in calculating unsecured Indebtedness permitted by this clause
(f) of this Section 6.01, the Borrower may only count the aggregate amount
outstanding under either such additional commercial paper programs or such
additional unsecured liquidity credit facilities, but not both; or

(g) existing unsecured Indebtedness outstanding on the date of this Agreement
and listed in Schedule 3.14(a) as of the date of this Agreement, including any
extension, renewal or refinancing thereof; provided that such extended, renewed
or refinanced Indebtedness is in a principal amount no greater than the
Indebtedness being extended, renewed or repaid (excluding fees, including any
consent fees, payable in connection with the issuance of any extension,



71

--------------------------------------------------------------------------------

 

renewal or repaid Indebtedness), and has a final maturity that is at least equal
to or longer than and an average life that is at least equal to or greater than
the Indebtedness being extended, renewed or repaid.

Section 6.02. Liens.  The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it
without equally and ratably securing all of the obligations of the Borrower to
the Administrative Agent, the Swingline Lender, the Issuing Lender and the
Lenders under the Loan Documents (including the Loans), except Liens (i) arising
under or not prohibited by the Indenture; (ii) securing amounts not to exceed in
the aggregate $5,000,000 at any one time outstanding; or (iii) relating to
Indebtedness referenced in Section 6.01(e).

Section 6.03. Fundamental Changes. 

(a) The Borrower will not enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or dispose of all or substantially all of its
assets; provided that, so long as no Default or Event of Default shall exist or
be caused thereby, a Person, the consolidated assets of which do not exceed 50%
of the consolidated assets of the Borrower, may be merged or consolidated into
the Borrower so long as the Borrower shall be the continuing or surviving
entity.  The Borrower shall not dispose of any asset necessary for the conduct
of its business if such disposition would conflict with Prudent Utility
Practice.

(b) The Borrower shall not, and shall not cause to, establish, create or
maintain any Subsidiary of the Borrower.

Section 6.04. Lines of Business.  The Borrower will not engage to any material
extent in any business other than the business of providing electric power and
energy to its Members as described in the CIM.

Section 6.05. Investments.  The Borrower will not make or permit to remain
outstanding any Investments except:

(a) Investments outstanding on the date hereof and set forth on Schedule
6.05(a);

(b) operating deposit accounts with banks;

(c) Permitted Investments (including the purchase or other acquisition by the
Borrower of CFC Capital Term Certificates and of CoBank Equity Interests);

(d) Hedging Agreements entered into in the ordinary course of the Borrower’s
business and not for speculative purposes;

(e) Investments consisting of security deposits or payment or performance bonds
made in the ordinary course of business;

(f) Investments approved by the Borrower’s board of directors; and



72

--------------------------------------------------------------------------------

 

(g) additional Investments up to but not exceeding $10,000,000 in the aggregate.

Section 6.06. Transactions with Affiliates.  The Borrower will not sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions in the ordinary
course of business at prices and on terms and conditions that are, in the
aggregate, not less favorable to the Borrower than would reasonably be obtained
on an arm’s-length basis from unrelated third parties.

Section 6.07. Certain Financial Covenants. 

(a) Margins for Interest.  The Borrower shall maintain a minimum Margins for
Interest of at least 1.10 times Interest Charges for each fiscal year,
calculated using the Margins for Interest of the fiscal year then most recently
ended (commencing with the Borrower's fiscal year ended December 31, 2015).

(b) Margins and Equities.  The Borrower shall maintain a minimum Consolidated
Margins and Equities of $145,000,000, excluding any unrealized gain or loss on
any Hedging Agreement, tested at the end of each fiscal quarter and at fiscal
year-end of the Borrower.

Section 6.08. Certain Documents; Accounting Changes. 

(a) Corporate Documents.  The Borrower will not consent to any modification,
supplement or waiver of any of the provisions of its charter, bylaws or any
other constituent document of the Borrower that would have an adverse effect on
the rights of the Administrative Agent or the Lenders under the Loan Documents
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).

(b) Accounting Changes.  The Borrower shall not make or permit any change in (i)
accounting policies or reporting practices, except as required by applicable law
or as otherwise in compliance with generally accepted accounting principles, or
(ii) the last day of its fiscal year from December 31, or the last days of the
first three fiscal quarters in each of its fiscal years from March 31, June 30,
and September 30, respectively.

Section 6.09. Anti-Terrorism Laws.  The Borrower shall not (a) have any of its
assets in a country subject to any Sanctions or in the possession, custody or
control of a person in violation of any Anti-Terrorism Laws; (b) do business in
or with, or derives any of its income from investments in or transactions with,
any country subject to any Sanctions or in the possession, custody or control of
a person in violation of any Anti-Terrorism Laws; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law; or (d) use the proceeds of
the loans to fund any operations in, finance any investments or activities in,
or make any payments to a country subject to any Sanctions or in the possession,
custody or control of a person in violation of any Anti-Terrorism Laws.



73

--------------------------------------------------------------------------------

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01. Events of Default. 

Subject to the proviso at the end of this Section 7.01, any of the following
shall constitute an event of default hereunder and under the other Loan
Documents (each, an “Event of Default”):

﻿

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or under any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document prepared or furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.09(b),  5.01,  5.02,  5.03 (with respect to
the Borrower’s existence), 5.08 or 5.13 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
 (b) or (d) of this Section 7.01) or any other Loan Document and such failure
shall continue unremedied for a period of thirty (30) or more days after the
earlier of (i) a Responsible Officer becoming aware thereof and (ii) receipt by
Borrower of notice thereof from the Administrative Agent (given at the request
of any Lender) to the Borrower;

(f) the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond any applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;



74

--------------------------------------------------------------------------------

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) the Borrower shall become unable to pay its debts as they become due,
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower to enforce any such judgment;

(l) any non-monetary judgment or order shall be rendered against the Borrower
that could reasonably be expected to have a Material Adverse Effect, and there
shall be a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(m) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Borrower incurring
liability or an obligation in excess of $10,000,000; or

(n) any Loan Document shall at any time for any reason cease to be valid and
binding or in full force and effect (other than upon expiration in accordance
with the terms thereof), or performance of any material obligation thereunder
shall become unlawful, or the Borrower shall so assert or contest the validity
or enforceability thereof;

provided,  however, that if no Loan is outstanding at the time any event or
circumstance specified in paragraphs (c),  (d),  (e),  (f),  (g),  (l), and (m)
of this Section 7.01 shall occur or arise, then any such event or circumstance
shall not be deemed an Event of Default, but the Administrative



75

--------------------------------------------------------------------------------

 

Agent shall, at the request of, or may, with the consent of, the Required
Lenders, declare the Commitment of each Bank to make Loans to be terminated,
whereupon such Commitments shall forthwith be terminated and the Borrower shall
promptly pay to the Administrative Agent all accrued but unpaid amounts then
outstanding under this Agreement or under any other Loan Document; provided
further,  however, that:

(i) the Borrower shall promptly notify the Administrative Agent and each Lender
of any such event or circumstance, and

(ii) the obligation of each Lender to make any Loan hereunder shall be
immediately suspended for so long as any such event or circumstance shall
continue to exist.

Section 7.02. Remedies.  If any Event of Default occurs (other than an Event of
Default with respect to the Borrower described in clause (h) or (i) of Section
7.01), and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any one or more of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; (iii) exercise the rights and
remedies contemplated by Section 2.04(k); and (iv) exercise the rights and
remedies contemplated by any one or more of the Loan Documents or by applicable
law or equity; and in case of any event with respect to the Borrower described
in clause (h) or (i) of Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, including those contemplated by
Section 2.04(k), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints National Rural Utilities Cooperative Finance
Corporation to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other



76

--------------------------------------------------------------------------------

 

similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 8.02. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.03. Exculpatory Provisions. 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe



77

--------------------------------------------------------------------------------

 

in good faith shall be necessary, under the circumstances as provided in
Section 9.02 and Article VII), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender or the Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with syndication of the facilities hereunder as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.



78

--------------------------------------------------------------------------------

 

Section 8.06. Resignation of Administrative Agent. 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such



79

--------------------------------------------------------------------------------

 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 8.08. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, the Lead Arranger listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

Section 8.09. Indemnity. 

(a) Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrower) from and against such Lender's
Applicable Percentage of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments' suits, costs, expenses or
disbursements resulting from the Administrative Agent's gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.03, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Article VIII applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

(b) Each Lender severally agrees to indemnify the Issuing Lender (to the extent
not promptly reimbursed by the Borrower) from and against such Lender's
Applicable Percentage of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Issuing Lender in any way relating to or arising out of the Loan
Documents or any action taken or omitted by the Issuing Lender under the Loan
Documents; provided,  however,  that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Issuing
Lender’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Issuing Lender
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.03, to the extent that the Issuing Lender is not promptly reimbursed
for such costs and expenses by the Borrower.



80

--------------------------------------------------------------------------------

 

(c) The failure of any Lender to reimburse the Administrative Agent or the
Issuing Lender, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to the Administrative Agent or
the Issuing Lender, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
or the Issuing Lender, as the case may be, for their ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse the Administrative Agent or the Issuing Lender, as the case may be,
for such other Lender's ratable share of such amount.  Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Article VIII shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

Section 8.10. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
that are owing and unpaid under the Loan Documents and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Sections 2.10 and 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 9.03.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in



81

--------------------------------------------------------------------------------

 

paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic
communication as follows:

(i) if to the Borrower, to it at Chugach Electric Association, Inc., 5601
Electron Drive, Anchorage Alaska 99518 (P.O. Box 196300, Anchorage, AK
99519-6300), Attention: Chief Financial Officer, Facsimile No. (907) 762-4514;
Telephone No. (907) 762-4778;

(ii) if to the Administrative Agent, to National Rural Utilities Cooperative
Finance Corporation, 20701 Cooperative Way, Dulles, VA  20166, Attention:
Administrative Agent (Facsimile No. (703) 467-5681; Telephone No. (703)
467-1615; E-mail: loansyndications@nrucfc.coop);

(iii) if to an Issuing Lender:

(A) to National Rural Utilities Cooperative Finance Corporation, 20701
Cooperative Way, Dulles, VA  20166, Attention: Administrative Agent (Facsimile
No. (703) 467-5681; Telephone No. (703) 467-1615; E-mail:
loansyndications@nrucfc.coop);

(B) to Bank of America, N.A., 800 5th Ave., Floor 36, Mailcode WA1-501-36-07,
Seattle, WA 98104, Attention: Janet Radcliff (Facsimile No. (206) 585-8645;
Telephone No. (206) 358-3149; E-mail: janet.radcliff@baml.com);

(C) to KeyBank National Association, 4900 Tiedeman Road,  Brooklyn, Ohio
44144-2302, Attention: Paula Gordon (Facsimile No. (216) 370-5997; Telephone No.
(216) 813-6735; E-mail: KAS_Servicing@keybank.com); or

(D) to it at its address (or facsimile number) set forth in its Administrative
Questionnaire;

(iv) if to the Swingline Lender, to National Rural Utilities Cooperative Finance
Corporation, 20701 Cooperative Way, Dulles, VA  20166, Attention: Administrative
Agent (Facsimile No. (703) 467-5681; Telephone No. (703) 467-1615; E-mail:
loansyndications@nrucfc.coop);

(v) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).



82

--------------------------------------------------------------------------------

 

(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Change of Address, etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) Platform.

(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s  or the Administrative Agent’s transmission of communications through
the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan



83

--------------------------------------------------------------------------------

 

Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments.  None of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
hereunder, without the written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

(iv) change Section 2.16(b),  Section 2.16(c) or ‎Section 2.16(d) without the
consent of each Lender affected thereby, or

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;





84

--------------------------------------------------------------------------------

 

provided,  further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be and (2) no such agreement shall amend or modify any bilateral agreement
between the Borrower and any Issuing Lender regarding such Issuing Lender’s
Issuing Lender Sublimit or the respective rights and obligations between the
Borrower and any Issuing Lender in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and such
Issuing Lender.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver,
modification or consent hereunder, except that the Commitment of such Lender may
not be increased or extended without such Lender’s consent (and such Lender’s
Commitment shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).  Any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the facilities hereunder, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including in connection
with any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by



85

--------------------------------------------------------------------------------

 

any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, such Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the total Credit Exposures at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or any such Swingline Lender in
connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.02(a).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the



86

--------------------------------------------------------------------------------

 

proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.

(f) Survival.  Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 9.04. Successors and Assigns.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.    Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each



87

--------------------------------------------------------------------------------

 

such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents.  No consent shall be required for any assignment under
this Section 9.04(b) except to the extent required by paragraph (b)(i)(B) of
this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the revolving
facility hereunder;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of any assignment to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender and the Swingline Lender shall be required
in respect of any assignment to a Person that is not a Lender (such consent not
to be unreasonably withheld or delayed).

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.   The assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).





88

--------------------------------------------------------------------------------

 



(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections  2.13,  2.14,  2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Dulles, Virginia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the



89

--------------------------------------------------------------------------------

 

Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section, any written consent to such
assignment required by paragraph (b) of this Section and any other document
reasonably requested by the Administrative Agent, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 2.15(e) with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02(b) that
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13,  2.14 and 2.15 (subject to the
requirements and limitations therein, including the requirements under Section
2.15(g) (it being understood that the documentation required under Section
2.15(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.17 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.13 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(d) as though



90

--------------------------------------------------------------------------------

 

it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 2.13,  ‎2.14,  ‎2.15,  ‎9.03 and
‎Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution. 

(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in



91

--------------------------------------------------------------------------------

 

Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the Issuing Lender or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Lender or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Lender or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or the Issuing Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
of the Borrower owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates may have.  Each Lender and the Issuing Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.



92

--------------------------------------------------------------------------------

 

Section 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction.  The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such  courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or the Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction.

(c) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process.  The Borrower hereby irrevocably appoints CT Corporation
System, with offices as of the date of this Agreement at 111 8th Avenue, 13th
Floor, New York, New York  10011, as its authorized agent for service of process
in relation to any action, suit or proceeding before any courts located in the
State of New York in connection with this Agreement and all other Loan
Documents, and the Borrower agrees that service of process in respect of it to
CT Corporation System shall be effective service of process upon it in such
action, suit or proceeding.  The Borrower further agrees that any failure of CT
Corporation System to give notice to the Borrower of any such service shall not
impair or affect the validity of such service of any judgment rendered in any
such action, suit or proceeding.  Each other party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.



93

--------------------------------------------------------------------------------

 

Section 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more Subsidiaries
or Affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any



94

--------------------------------------------------------------------------------

 

prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the revolving facility hereunder;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13. USA PATRIOT Act.  Each Lender subject to the Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

Section 9.14. No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its Affiliates.  The Borrower agrees that,
except as set forth in Section 9.04(c), nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and the Borrower, its stockholders or its Affiliates, on the other.  The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender Party
is acting solely as principal and not as the agent or fiduciary of the Borrower,
its



95

--------------------------------------------------------------------------------

 

management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transactions
or the process leading thereto.

Section 9.15. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

Section 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





96

--------------------------------------------------------------------------------

 



(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

﻿

[Signature Pages Follow]

﻿

 

97

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

﻿

﻿

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.,

as Borrower

 

﻿

 

 

﻿

 

 

By:

/s/ Sherri L. Highers

 

Name:

Sherri L. Highers

 

Title:

Chief Financial Officer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

NATIONAL RURAL UTILITIES

COOPERATIVE FINANCE CORPORATION,

 

as Administrative Agent, an Issuing Lender,

Swingline Lender and a Lender

 

﻿

 

 

 

﻿

 

 

 

By:

/s/ Ling Wang acting for Andrew Don

 

 

﻿

Name: Andrew Don

 

 

﻿

Title: Senior Vice President & CFO

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Syndication Agent, an Issuing Lender and a

Lender

 

﻿

 

 

 

﻿

 

 

 

By:

/s/ Joseph Murry

 

 

﻿

Name: Joseph Murry

 

 

﻿

Title: Vice President

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

COBANK, ACB, as a Lender

 

﻿

 

 

 

﻿

 

 

 

By:

/s/ C. Brock Taylor

 

 

﻿

Name: C. Brock Taylor

 

 

﻿

Title: Regional Vice President

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

BANK OF AMERICA, N.A.,  as an Issuing

Lender and a Lender

 

﻿

 

 

 

﻿

 

 

 

By:

/s/ Jim McCary

 

 

﻿

Name: Jim McCary

 

 

﻿

Title: Vice President

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE I

﻿

Commitments

﻿

﻿

Name of Lender

Commitment Amount

Applicable Percentage

National Rural Utilities Cooperative Finance Corporation

$50,000,000.00

33.333333334%

KeyBank National Association

$45,000,000.00

30.000000000%

CoBank, ACB

$35,000,000.00

23.333333333%

Bank of America, N.A.

$20,000,000.00

13.333333333%

Totals

$150,000,000.00

100.000000000%

 

Schedule I

--------------------------------------------------------------------------------

 

SCHEDULE II

﻿

Issuing Lender Sublimits

﻿

﻿

Name of Issuing Lender

Issuing Lender Sublimit as of the Effective Date

National Rural Utilities Cooperative Finance Corporation

$50,000,000.00

KeyBank National Association

$45,000,000.00

Bank of America, N.A.

$20,000,000.00

 

Schedule II

--------------------------------------------------------------------------------

 

﻿

SCHEDULE 3.14(a)

﻿

Existing Indebtedness

﻿

﻿

Updating the debts detailed in the 10-Q filed with the Securities Exchange
Commission for the quarter ending March 31, 2016, to reflect balances as of June
13, 2016, Chugach Electric Association, Inc. has incurred the following:

﻿

﻿

﻿

 

 

 

 

 

﻿

Balance

 

Limit

2011/2012 bonds payable

$

426,666,665 

 

$

426,666,665 

2011 CoBank bond

$

23,651,493 

 

$

23,651,493 

Commercial Paper

$

77,000,000 

 

$

100,000,000 

National Rural Utilities Cooperative Finance Corporation

(NRUCFC) Line of Credit Agreement

$

0 

 

$

50,000,000 

﻿

﻿

1 Approximate

 

Schedule 3.14(a)

--------------------------------------------------------------------------------

 

SCHEDULE 3.14(b)

﻿

Existing Liens

﻿

None.

 

Schedule 3.14(b)

--------------------------------------------------------------------------------

 

SCHEDULE 3.15

﻿

Jointly-Owned Assets

﻿

﻿

Chugach Electric Association, Inc. is joint owner in the following assets as of
June 13, 2016:

﻿

 

﻿

Share

Bradley Lake Hydroelectric Project1

30.4%

Eklutna Hydroelectric Power Project2

30.0%

Southcentral Power Project3

70.0%

Beluga River Unit4

10.0%

﻿

1 Chugach is a participant in the Bradley Lake Hydroelectric Project
(Bradley Lake).  Bradley Lake was built and financed by the Alaska Energy
Authority (AEA) through State of Alaska grants and $166,000,000 of revenue
bonds.  Chugach and other participating utilities have entered into take-or-pay
power sales agreements under which shares of the project capacity have been
purchased and the participants have agreed to pay a like percentage of annual
costs of the project (including ownership, operation and maintenance costs, debt
service costs, and amounts required to maintain established reserves).  Chugach
has a 30.4% share of the project’s capacity.

﻿

2 Chugach is a joint owner in the Eklutna Hydroelectric Project which is located
on federal land pursuant to a United States Bureau of Land Management
right-of-way grant issued in October of 1997.  The facility is jointly owned by
Chugach (30%), Matanuska Electric Association, Inc. (MEA) (17%) and Anchorage
Municipal Light & Power (AML&P) (53%).  The facility is operated by Chugach and
maintained jointly by Chugach and AML&P.  Chugach owns rights to 11.7 MW of
capacity.

 

3  The Southcentral Power Project (SPP) is a natural gas-fired generation plant
on land owned by Chugach near its Anchorage headquarters that began commercial
operation on February 1, 2013.  Chugach owns and takes approximately 70% of the
plant’s output and AML&P owns and takes the remaining 30%.  Chugach
proportionately accounts for its ownership in SPP. 

﻿

4  Chugach has a working interest in the Beluga River Unit (BRU), an established
natural gas field located on the western side of Cook Inlet, approximately 35
miles from Anchorage.  The BRU is jointly owned by Hilcorp (33.3%), AML&P
(56.7%) and Chugach (10.0%). 

﻿

 

Schedule 3.15

--------------------------------------------------------------------------------

 

SCHEDULE 6.05(a)

﻿

Investments

﻿

As of June 13, 2016, Investments include the following:

﻿

﻿

﻿

 

 

National Rural Utilities Cooperative Finance

Corporation (NRUCFC) capital term certificates

$

6,095,980 

National Bank for Cooperatives (CoBank)

 

3,157,500 

NRUCFC

 

46,682 

Other

 

17,193 

Total Investments

$

9,317,355 

﻿

﻿

 

Schedule 6.05(a)

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

﻿

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and swingline loans included in such facilities), and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



Exhibit A

--------------------------------------------------------------------------------

 



[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

﻿

﻿

 

 

 

1.

Assignor[s]:

 

 

﻿

 

 

 

﻿

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:

 

 

﻿

 

 

 

﻿

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

Borrower:

Chugach Electric Association, Inc.

4.

Administrative Agent:

National Rural Utilities Cooperative Finance Corporation, as the administrative
agent under the Credit Agreement

5.

Credit Agreement:

The $150,000,000 Credit Agreement dated as of June 13, 2016 (as amended,
supplemented, restated or otherwise modified from time to time) among Chugach
Electric Association, Inc., the Lenders parties thereto, National Rural
Utilities Cooperative Finance Corporation, as Administrative Agent, and the
other agents parties thereto

6.

Assigned Interest[s[:

 

 

﻿

﻿

 

 

 

 

Assignor[s]5

Assignee[s]6

Aggregate Amount of Commitment / Loans for all Lenders7

Amount of Commitment / Loans Assigned8

Percentage Assigned of Commitment /
Loans8

﻿

 

$

$

%

﻿

 

$

$

%

﻿

 

$

$

%

﻿

[7.Trade Date:______________]9

﻿

﻿

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.





Exhibit A

--------------------------------------------------------------------------------

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

﻿

The terms set forth in this Assignment and Assumption are hereby agreed to:

﻿

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

﻿

﻿

By:______________________________

  Title:

﻿

[NAME OF ASSIGNOR]

﻿

﻿

By:______________________________

  Title:

﻿

ASSIGNEE[S]11

[NAME OF ASSIGNEE]

﻿

﻿

By:______________________________

  Title:

﻿

﻿

[NAME OF ASSIGNEE]

﻿

﻿

By:______________________________

  Title:

﻿

--------------------------------------------------------------------------------

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).





Exhibit A

--------------------------------------------------------------------------------

 



﻿

[Consented to and]12 Accepted:

﻿

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as

 Administrative Agent, Issuing Lender and Swingline Lender

﻿


By: _________________________________

 Title:

﻿

[Consented to:]13 

﻿

[Chugach Electric Association, Inc.]

﻿


By: ________________________________

Title:

﻿

﻿

--------------------------------------------------------------------------------

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

﻿

 

Exhibit A

--------------------------------------------------------------------------------

 

﻿

ANNEX 1

CREDIT AGREEMENT DATED AS OF JUNE 13, 2016

BY AND AMONG

CHUGACH ELECTRIC ASSOCIATION, INC., AS BORROWER,

THE LENDERS PARTY THERETO, AND

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, AS

ADMINISTRATIVE AGENT, ISSUING LENDER AND SWINGLINE LENDER

﻿

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

﻿

1.Representations and Warranties. 

﻿

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

﻿

1.2.Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.04(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and



 

--------------------------------------------------------------------------------

 

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

﻿

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

﻿

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

﻿

EXHIBIT B-1

FORM OF OPINION OF COUNSEL FOR THE BORROWER

[See Attached]

 

Exhibit B-1

--------------------------------------------------------------------------------

 

Exhibit B-1

Form of Legal Opinion of Borrower’s Special Counsel

June [_], 2016

National Rural Utilities Cooperative Finance Corporation,
as Administrative Agent, the Issuing Lender, the Swingline Lender and

to each of the Lenders, party to the Credit Agreement referred to below

Re:  Credit Agreement

Ladies and Gentlemen:

We have acted as special counsel to Chugach Electric Association, Inc., an
Alaska corporation (the “Borrower”), in connection with the Credit Agreement,
dated as of June [_], 2016 (the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, and National Rural Utilities Cooperative Finance
Corporation, as the Issuing Lender, the Swingline Lender, and the Administrative
Agent.  This opinion is being delivered to you pursuant to Section
4.01(a)(vii)(A) of the Credit Agreement.  Capitalized terms used in this letter
but not otherwise defined herein shall have the respective meanings assigned to
them in the Credit Agreement.

Materials Examined

In connection with this opinion, we have examined copies of the Credit Agreement
and the Notes (collectively, the “Loan Documents”).  We have also examined and
relied upon originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, instruments and certificates
(including certificates of public officials and of officers of the parties) and
have conducted such other investigations of fact and law as we have deemed
necessary or advisable for purposes of this opinion.  In rendering the opinions
expressed below, we have examined only executed counterparts or copies of the
Credit Agreement and the Notes that were provided to us.  As to factual matters,
we have relied without investigation on the representations and warranties set
forth in the Credit Agreement and certificates of public officials and officers
of the Borrower.

Opinions

Based upon such examination, and having regard for legal considerations we deem
relevant, we are of the opinion, subject to the qualifications and assumptions
set forth below, that

1. The execution and delivery by the Borrower of the Loan Documents do not, and
the performance by it of its obligations thereunder will not, result in a
violation of any law of the United States or the State of New York, or any rule
or regulation thereunder, applicable to the Borrower or its properties or
assets.



 

--------------------------------------------------------------------------------

 

2. Each of the Loan Documents constitutes the valid and binding obligation of
the Borrower, enforceable against it in accordance with its terms.

3. The Borrower is not (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “natural
gas company” as defined in, or subject to regulation under, the Natural Gas Act,
as amended, (c) a “public utility” under and as defined in the Federal Power
Act, as amended, or (d) a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” as such terms are defined in (and under) the
Public Utility Holding Company Act of 2005, as amended, or otherwise subject to
regulation under the Public Utility Holding Company Act of 2005, as amended.

4. The execution and delivery by the Borrower of the Loan Documents do not, and
the performance by it of its obligations thereunder will not, require any
approval, consent or other action of, notice to, qualification or filing with,
any Governmental Authority of the United States or the State of New York.

5. Assuming that the proceeds of the Loans are applied as described in Section
5.08 of the Credit Agreement, the execution, delivery and performance of the
Credit Agreement and the Notes and the issuance of the Notes have not resulted
and will not result in any violation of Regulation T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America.

Certain Assumptions

In rendering the opinions stated above, we have, with your consent, assumed (i)
the due organization of each party to the Loan Documents and the existence and
good standing of each party to the Loan Documents, (ii) the authority of each
party thereto to do business in each relevant jurisdiction, (iii) the legal
capacity and authority of all natural persons executing the Loan Documents, (iv)
the truth, accuracy and completeness of the information, factual matters,
representations and warranties as to matters of fact contained in the records,
documents, instruments and certificates we have reviewed, (v) the due
authorization, execution and delivery of the Loan Documents by each party
thereto, (vi) that the Loan Documents are valid and binding obligations of the
parties thereto, enforceable against the parties thereto in accordance with
their respective terms (other than as set forth in opinion paragraph 2 above),
(vii) the power and authority of each party to the Loan Documents to execute and
deliver and perform its obligations thereunder, (viii) that such execution and
delivery will not breach, conflict with or constitute a violation of, the laws
of any jurisdiction, or of any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority (other than as set forth in
paragraphs 1 and 5 above), (ix) that such execution and delivery does not
require the consent or approval of any Person that has not already been obtained
(other than as set forth in opinion paragraph 4 above), (x) the absence of any
evidence extrinsic to the provisions of the Loan Documents between the
respective parties thereto that such parties intended a meaning contrary to that
expressed by the respective provisions thereof, and (xi) the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity to original documents of all documents submitted to us as copies.





B-1-2

--------------------------------------------------------------------------------

 

We express no opinion herein as to laws other than the law of the State of New
York and of the United States.  We express no opinion as to whether the law of
any particular jurisdiction applies to the Loan Documents, and no opinion to the
extent that the laws of any jurisdiction other than those identified above are
applicable to the Loan Documents.

Our opinion that any Loan Document is valid, binding or enforceable in
accordance with its terms is qualified as to:  (a) limitations imposed by
bankruptcy, insolvency, reorganization, arrangement, fraudulent conveyance,
moratorium, or other laws relating to or affecting the rights of creditors
generally; (b) rights to indemnification and contribution which may be limited
by applicable law and equitable principles; (c) the unenforceability under
certain circumstances of provisions imposing penalties, forfeiture, late payment
charges, or an increase in interest rate upon delinquency in payment or the
occurrence of any event of default; and (d) general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing, and the possible unavailability of specific performance or
injunctive relief, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

With respect to our opinion in paragraph 4 above, we express no opinion
regarding any requirement for any approval, consent or other action of, notice
to, qualification or filing with, any Governmental Authority of the United
States or the State of New York arising under or pursuant to any contract with,
or any contractual obligation to, any such Governmental Authority.

Use of Opinion

This opinion is solely for your benefit in connection with the Loan Documents,
and, except as provided below, may not be relied upon, used, quoted or referred
to by, nor may copies hereof be delivered to, any other person, or for any other
purpose without our prior written approval.  Copies of this opinion letter may
be furnished to, but not relied upon by, (a) prospective permitted assigns under
the Loan Documents and their advisors, (b) your legal counsel in connection with
their providing advice regarding the Loan Documents, (c) your auditors and bank
examiners in connection with their audit and examination functions and (d) any
person or entity to whom disclosure is required to be made by law or court
order.  At your request, we hereby consent to reliance hereon by your successors
and permitted assigns pursuant to the Credit Agreement, on the condition and
understanding that (i) this opinion letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to any Person other than its addressees, or to
take into account changes in law, facts or other developments of which we may
later become aware, and (iii) any such reliance by your successor or permitted
assign must be actual and reasonable under the circumstances existing at the
time of the assignment, including any changes in law, fact or any other
development known to or reasonably knowable by such successor or permitted
assign at such time. We disclaim any obligation to update this opinion letter
for events occurring or coming to our attention after the date hereof.

Very truly yours,

 

B-1-3

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF OPINION OF IN-HOUSE COUNSEL FOR THE BORROWER

[See Attached]

 

B-2

--------------------------------------------------------------------------------

 

Exhibit B-2

Form of Legal Opinion of Borrower’s In-House Counsel

June [   ], 2016

National Rural Utilities Cooperative Finance Corporation,
as Administrative Agent, the Issuing Lender, the Swingline Lender and

to each of the Lenders party to the Credit Agreement referred to below

Re: Credit Agreement

Ladies and Gentlemen:

I am the General Counsel of Chugach Electric Association, Inc., a corporation
organized and existing under the laws of the State of Alaska (the “Borrower”),
in connection with the Credit Agreement, dated as of June [_], 2016 (the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, and National
Rural Utilities Cooperative Finance Corporation, as the Issuing Lender, the
Swingline Lender, and the Administrative Agent (the “Administrative
Agent”).  Capitalized terms used in this letter but not otherwise defined herein
shall have the respective meanings assigned to them in the Credit Agreement.

This opinion is being delivered to you pursuant to Section 4.01(a)(vii)(B) of
the Credit Agreement.

I.

I have assumed the authenticity of all records, documents and instruments
submitted to us as originals, the genuineness of all signatures (except those
of, or on behalf of, the Borrower), the legal capacity of natural persons and
the conformity to the originals of all records, documents and instruments
submitted to us as copies.  I have based my opinion upon my review of the
following records, documents, instruments and certificates, such additional
certificates relating to factual matters and such other documents as I have
deemed necessary or appropriate for my opinion:

(i)the Credit Agreement;

(ii)the Notes being issued on the date hereof (the “Subject Notes” and together
with the Credit Agreement, the “Relevant Documents”);

(iii)the articles of incorporation of the Borrower, certified by the Alaska
Department of Commerce, Community, and Economic Development as of June [_],
2016;

(iv)the bylaws of the Borrower;

(v)the records of proceedings and actions of the board of directors and Members
of the Borrower relating to the transactions contemplated by the Relevant
Documents;



 

--------------------------------------------------------------------------------

 

(vi)a Certificate of Compliance relating to the Borrower issued by the
Commissioner of the Alaska Department of Commerce, Community, and Economic
Development, dated June 2, 2016; and

(vii)Each of the Fuel Supply Agreements.

In connection with my opinion expressed in Paragraph 6(iii) of Part III, I have
not reviewed, and express no opinion on, (a) financial covenants or similar
provisions requiring financial calculations or determinations to ascertain
compliance, or (b) provisions relating to the occurrence of a “material adverse
event” or words of similar import.  Moreover, to the extent that any of the Fuel
Supply Agreements is governed by the laws of any jurisdiction other than the
State of Alaska, my opinion relating to those agreements is based solely upon
the plain meaning of their language without regard to interpretation or
construction that might be indicated by the laws governing those agreements and
instruments.

Where my opinion relates to my “knowledge,” that knowledge is based upon my
examination of the records, documents, instruments and certificates enumerated
or described above and my actual knowledge.  I have not examined any records of
any court, administrative tribunal or other similar entity in connection with my
opinion.

II.

I express no opinion as to any securities, tax, anti-trust, land use, safety or
hazardous materials laws, rules and regulations or laws, rules or regulations
applicable to the Administrative Agent or Lenders by virtue of their status as a
financial institutions engaged in business of the type exemplified by the Credit
Agreement.

This opinion is limited to the laws of the State of Alaska, and I disclaim any
opinion as to the laws of any other jurisdiction.

III.

Based upon the foregoing and my examination of such questions of law as I have
deemed necessary or appropriate for the purpose of my opinion, and subject to
the limitations and qualifications expressed below, it is our opinion that:

1.The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Alaska.

2.The Borrower has all requisite corporate power and corporate authority to
enter into and perform the Relevant Documents, to own its properties and to
carry on its business as it is now conducted.

3.The execution and delivery by the Borrower of, and the performance by the
Borrower of its obligations under, the Relevant Documents have been duly
authorized by all necessary corporate action (including action by the Borrower’s
Members, if necessary) on the part of the Borrower and each of the Relevant
Documents has been duly executed and delivered on behalf of the Borrower.



B-2-2

--------------------------------------------------------------------------------

 

4.Each of the Relevant Documents is a valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

5.No governmental consents, approvals, authorizations, registrations,
declarations or filings are required for the execution and delivery of the
Relevant Documents on behalf of the Borrower or repayment of the Loans, except
such as have been obtained or made.  No approval of the Regulatory Commission of
Alaska or any other Governmental Authority is required for the use of any Credit
Extension (including the first Credit Extension).

6.Neither the execution and delivery of the Relevant Documents on behalf of the
Borrower nor the performance by the Borrower of the Relevant Documents
(i) conflicts with any provision of the articles of incorporation or bylaws of
the Borrower, (ii) violates or breaches any law, rule or regulation, or any
writ, judgment, injunction, decree or award, or any order of any Governmental
Authority applicable to the Borrower, or (iii) violates or results in a breach
or default under the Indenture or any of the Fuel Supply Agreements or any
material indenture, contract, lease, loan agreement, deed of trust, agreement or
other instrument binding upon the Borrower or its assets, gives rise to a right
thereunder to require any payment to be made by the Borrower, or results in the
creation of imposition of any Lien on any asset of the Borrower thereunder.

7.There is no action, suit or proceeding against the Borrower that is either
pending or that, to my knowledge, has been threatened in writing and that (i)
involves any of the Loan Documents or the Transactions, or (ii) if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

IV.

I further advise you that:

A.As noted, the enforceability of the Relevant Documents is subject to the
effect of general principles of equity.  These principles include, without
limitations, concepts of commercial reasonableness, materiality and good faith
and fair dealing.

B.The Administrative Agent and Lenders may not charge the Borrower for penalties
for defaults that bear no relation to the damage suffered and we express no
opinion as to whether a court would determine whether or not any payment in cash
or kind would constitute a penalty.





B-2-3

--------------------------------------------------------------------------------

 



C.The enforceability of the Relevant Documents is subject to the effects of
(i) Section 1-203 of the Alaska Uniform Commercial Code (the “UCC”), which
imposes an obligation of good faith in the performance or enforcement of a
contract, (ii) Section 1-102 of the UCC, which provides that obligations of good
faith, diligence, reasonableness and care prescribed by the UCC may not be
disclaimed by agreement, although the parties may by agreement determine the
standards by which the performance of such obligations is to be measured if
those standards are not manifestly unreasonable, and (iii) legal principles
under which a court may refuse to enforce, or may limit the enforcement of, a
contract or any clause of a contract that a court finds as a matter of law to
have been unconscionable at the time it was made.

D.The effectiveness of indemnities, rights of contribution, exculpatory
provisions and waivers of the benefits of statutory provisions may be limited on
public policy grounds.

E.Provisions of the Relevant Documents requiring that waivers must be in writing
may not be binding or enforceable if a non-executory oral agreement has been
created modifying any such provision or an implied agreement by trade practice
or course of conduct has given rise to waiver.

F.Provisions of any agreement requiring a party to pay another party’s
attorneys’ fees and costs in actions to enforce the provisions of such agreement
may be construed to entitle the prevailing party in any action, whether or not
that party is the specified party, to be awarded its reasonable attorneys’ fees,
costs and necessary disbursements.

G.The enforceability of the Relevant Documents may also be subject to the effect
of generally applicable rules of law that limit or affect the enforceability of
provisions purporting to permit service by mail.

V.

This opinion is solely for your benefit in connection with the Relevant
Documents, and, except as provided below, may not be relied upon, used, quoted
or referred to by, nor may copies hereof be delivered to, any other person, or
for any other purpose without my prior written approval.  Copies of this opinion
letter may be furnished to, but not relied upon by, (a) prospective permitted
assigns under the Loan Documents and their advisors, (b) your legal counsel in
connection with their providing advice regarding the Relevant Documents, (c)
your auditors and bank examiners in connection with their audit and examination
functions and (d) any person or entity to whom disclosure is required to be made
by law or court order.  At your request, I hereby consent to reliance hereon by
your successors and permitted assigns pursuant to the Credit Agreement, on the
condition and understanding that (i) this opinion letter speaks only as of the
date hereof, (ii) I have no responsibility or obligation to update this letter,
to consider its applicability or correctness to any Person other than its
addressees, or to take into account changes in law, facts or other developments
of which I may later become aware, and (iii) any such reliance by your successor
or permitted assign must be actual and reasonable under the



B-2-4

--------------------------------------------------------------------------------

 

circumstances existing at the time of the assignment, including any changes in
law, fact or any other development known to or reasonably knowable by such
successor or permitted assign at such time. I disclaim any obligation to update
this opinion letter for events occurring or coming to my attention after the
date hereof.

Very truly yours,

﻿

﻿

Mark K. Johnson
General Counsel

 

B-2-5

--------------------------------------------------------------------------------

 

EXHIBIT C

[Form of Promissory Note]

﻿

PROMISSORY NOTE

﻿

﻿

 

 

$[                  ]

 

[               ], 20[    ]

﻿

 

New York, New York

﻿

FOR VALUE RECEIVED, CHUGACH ELECTRIC ASSOCIATION, INC., a corporation
incorporated and existing under the laws of the State of Alaska (the
“Borrower”), hereby promises to pay to [NAME OF LENDER] (the “Lender”), at such
office of the Administrative Agent (as defined in the Credit Agreement referred
to below) as shall be notified to the Borrower from time to time in accordance
with the terms of the Credit Agreement (as defined below), the principal sum of
[DOLLAR AMOUNT] Dollars (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the
Administrative Agent on its books, which shall be conclusive evidence of the
foregoing information, absent manifest error.  Failure of the Administrative
Agent to make any such recordation shall not affect any of the obligations of
the Borrower under the Credit Agreement, hereunder or under any other Loan
Document.

This Note evidences the obligation of the Borrower to repay all Loans advanced
by the Lender from time to time under that certain Credit Agreement, dated as of
June 13, 2016 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Lead Arranger, Issuing Lender and Swingline Lender.  Terms
used but not defined in this Note have the respective meanings assigned to them
in the Credit Agreement.

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified therein.  Reference is made to
the Credit Agreement and the other Loan Documents for a statement of certain
additional rights and obligations of the undersigned.  In the event of any
conflict between the terms of this Note and the terms of the Credit Agreement,
the terms of the Credit Agreement shall prevail.  All of the terms, covenants,
provisions, conditions, stipulations, promises and agreements contained in the
Loan Documents to be kept, observed and/or performed by the undersigned are made
a part of this Note and are incorporated into this Note by this reference to the
same extent and with the same force and effect as if they were fully set forth
in this Note; the undersigned promises and agrees to keep,



Exhibit C

--------------------------------------------------------------------------------

 

observe and perform them or cause them to be kept, observed and performed, in
accordance with the terms and provisions thereof.

If any term, provision, covenant or condition of this Note or the application of
any term, provision, covenant or condition of this Note to any party or
circumstance shall be found by a court of competent jurisdiction to be, to any
extent, invalid or unenforceable, then the remainder of this Note and the
application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
of this Note shall be valid and enforced to the fullest extent permitted by
law. 

Except as permitted by Section 9.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

﻿

﻿

﻿

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

By

 

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

﻿

﻿

﻿

 

Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT D

[Form of Compliance Certificate]

COMPLIANCE CERTIFICATE

I, [_____________], the [_____________]14 of Chugach Electric Association, Inc.
(the “Company”) DO HEREBY CERTIFY that:

(a)I have conducted a review of the Credit Agreement dated as of June 13, 2016
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) by and among the Company, the Lenders party thereto and
National Rural Utilities Cooperative Finance Corporation, as Administrative
Agent, Lead Arranger, Issuing Lender and Swingline Lender, the financial
statements of the Company and such other documents as I have deemed necessary
for this certification.  Capitalized terms used and not defined herein shall
have the meanings assigned to them in the Credit Agreement.  This Compliance
Certificate is being delivered pursuant to Section 5.01(c) of the Credit
Agreement.

(b)[No Default has occurred during the period beginning on [_____], 20[__] and
ending on the date hereof.] [Attached hereto as Annex 1 is a detailed
description of each Default that has occurred during the period beginning on
[_____], 20[__] and ending on the date hereof, together with a description of
any action taken or proposed to be taken with respect thereto.]

(c)Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance with the covenant set forth in Section 6.07 of the Credit Agreement
as of the date hereof.

WITNESS my hand this ____ day of [_____], 20[__].

﻿

____________________________
Title:

﻿

﻿

--------------------------------------------------------------------------------

14 To be executed by the Company’s chief financial officer or other officer
reasonably acceptable to the Administrative Agent.

﻿

 

Exhibit D

--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Borrowing Request

﻿

BORROWING REQUEST

﻿

﻿

 

Borrow Name:

Chugach Electric Association, Inc.

﻿

Cility Number

 

Facility Number:

[●]

﻿

Type of Borrowing:

﻿

 

 

 

﻿

☐Revolving Loan

 

☐Swingline Loan

﻿

﻿

 

Effective Date of Borrowing:

 

﻿

he

 

The Borrowing Amount:

 

﻿

Interest Rate Elected:

﻿

 

 

 

﻿

☐LIBO Borrowing

 

☐ABR Borrowing

﻿

Interest Rate Elections Period if LIBO Borrowing is chosen:

1-month LIBO

2-month LIBO

 

3-month LIBO

6-month LIBO

 

﻿

﻿

Wiring Instructions:

﻿

 

 

Bank Name

 

 

City, State

 

 

ABA No

 

 

Account No

 

 

Credit Account Name

 

Additional Instructions

 

﻿





Exhibit E

--------------------------------------------------------------------------------

 



Certification

Acting on behalf of the Borrower, I hereby certify that as of the date below:
(1) I am duly authorized to make this certification and to request funds on the
terms specified herein; (2) the Borrower has met all of the conditions to this
Borrowing contained in the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Borrower, the Lenders
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Lead Arranger, Issuing Lender and Swingline Lender,
governing the terms of this Borrowing Request that the Borrower is required to
meet prior to an advance of funds; (3) all of the representations and warranties
contained in the Credit Agreement (except those set forth in Section 3.06,
 Section 3.07,  Section 3.12,  Section 3.14 and Section 4.01(b)) are true and
correct on and as of the date hereof and will be deemed to be true and correct
on and as of the effective date of this Borrowing unless notice is otherwise
given by the Borrower to the Administrative Agent before the effective date, in
each case, other than any such representations or warranties that, by their
terms, refer to a specific date other than such effective date, in which case
such representations and warranties are true and correct as of such date; (4) no
Default has occurred and is continuing or would result from this Borrowing or
from the application of the proceeds therefrom; and (5) the terms hereof shall
be binding upon Borrower under the provisions of the Credit Agreement, except to
the extent inconsistent with the terms of the Credit Agreement, in which case
the terms of the Credit Agreement shall prevail.

﻿

Certified By:

﻿

﻿

﻿

﻿

 

 

﻿

 

 

Signature

 

Name:

Date

 

Title:

﻿

﻿

Attn: Loan Syndications

Fax Number: (703) 467-5681

E-Mail: loansyndicatons@nrucfc.coop 

 

Exhibit E

--------------------------------------------------------------------------------

 

﻿

EXHIBIT F

Form of Interest Election Request

[This form should only be used to continue or convert a rate on an existing
Loan]

﻿

INTEREST ELECTION REQUEST

﻿

﻿

 

Borrow Name:

Chugach Electric Association, Inc.

﻿

 

Loan Number:

[●]

﻿

﻿

 

Original Effective Date of Borrowing:

 

﻿

Effective Date of Interest Election:

 

﻿

The Amount of Borrowing*:

 

﻿

* If different options are being elected with respect to different portions of
the original Borrowing, indicate also the portion of the original Borrowing to
be allocated to this Interest Election Request.

﻿

Interest Rate Elected:

Picture 2 [c004-20160630xex10_79g001.jpg]Picture 1
[c004-20160630xex10_79g002.jpg]

Interest Rate Elections Period if LIBO Borrowing is chosen:

﻿

 

 

☐1-month LIBO

☐2-month LIBO

 

☐3-month LIBO

☐6-month LIBO

 

﻿

﻿





Exhibit F

--------------------------------------------------------------------------------

 



Certification

Acting on behalf of the Borrower, I hereby certify that as of the date below:
(1) I am duly authorized to make this certification and to make the Interest
Election Request specified herein; (2) the Borrower has met all of the
conditions contained in the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Borrower, the Lenders
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Lead Arranger, Issuing Lender and Swingline Lender,
governing the terms of this Interest Election Request that the Borrower is
required to meet prior to such Interest Election Request; (3) no Default has
occurred and is continuing or would result from this Borrowing or from the
application of the proceeds therefrom; and (4) the terms hereof shall be binding
upon Borrower under the provisions of the Credit Agreement, except to the extent
inconsistent with the terms of the Credit Agreement, in which case the terms of
the Credit Agreement shall prevail.

﻿

﻿

Certified By:

﻿

﻿

﻿

﻿

 

 

﻿

 

 

Signature

 

Name:

Date

 

Title:

﻿

﻿

Attn: Loan Syndications

Fax Number: (703) 467-5681

E-Mail: loansyndicatons@nrucfc.coop

 

Exhibit F

--------------------------------------------------------------------------------

 

EXHIBIT G

﻿

Form of Notice of Requested Commitment Increase

﻿

NOTICE OF REQUESTED COMMITMENT INCREASE

﻿

To:National Rural Utilities Cooperative Finance Corporation, as Administrative
Agent

Dated: _________________

Reference is hereby made to the Credit Agreement, dated as of June 13, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and National
Rural Utilities Cooperative Finance Corporation, as Administrative Agent, Lead
Arranger, Issuing Lender and Swingline Lender. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

This notice is the Notice of Requested Commitment Increase referred to in
Section 2.20(a) of the Credit Agreement, and the Borrower and each of the
Lenders party hereto hereby notify you that:

1.



Each Lender party hereto agrees to make or increase the amount of its Commitment
to the amount set forth opposite such Lender’s name below under the caption
“Increased Commitment Amount” (the “Commitment Increase”).

2.



The requested date of the Commitment Increase is ___________.

3.



The Borrower hereby represents and warrants that (i) no Default or Event of
Default shall have occurred and be continuing on the date hereof or after giving
effect to the Commitment Increase and (ii) the Commitment Increase has been duly
authorized by all necessary action by the Borrower.

[Signature Page Follows]

﻿





Exhibit G

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

 

 

 

﻿

 

CHUGACH ELECTRIC ASSOCIATION,

 

﻿

 

INC., as the Borrower

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

By:

 

 

 

﻿

 

 

Name:

 

 

﻿

 

 

Title:

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

Increased Commitment Amount

 

[NAME OF LENDER]

 

 

$

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

By:

 

 

 

﻿

 

 

Name:

 

 

﻿

 

 

Title:

 

 

﻿

﻿

﻿

﻿

 

Exhibit G

--------------------------------------------------------------------------------

 

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chugach Electric Association, Inc., as the Borrower, each
lender from time to time party thereto and National Rural Utilities Cooperative
Finance Corporation as the Administrative Agent, Lead Arranger, Issuing Lender
and Swingline Lender. 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

﻿

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿

﻿

﻿

 

[NAME OF LENDER]

 

 

By:

 

﻿

Name:

﻿

Title:

﻿

Date: ________ __, 20[  ]

﻿

﻿

 

Exhibit H-1

--------------------------------------------------------------------------------

 

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chugach Electric Association, Inc., as the Borrower, each
lender from time to time party thereto and National Rural Utilities Cooperative
Finance Corporation as the Administrative Agent, Lead Arranger, Issuing Lender
and Swingline Lender. 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

﻿

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿

﻿

 

[NAME OF PARTICIPANT]

 

 

By:

 

﻿

Name:

﻿

Title:

Date: ________ __, 20[  ]

﻿

 

Exhibit H-2

--------------------------------------------------------------------------------

 

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chugach Electric Association, Inc., as the Borrower, each
lender from time to time party thereto and National Rural Utilities Cooperative
Finance Corporation as the Administrative Agent, Lead Arranger, Issuing Lender
and Swingline Lender. 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) IRS
Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

﻿

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿

 

[NAME OF PARTICIPANT]

 

 

By:

 

﻿

Name:

﻿

Title:

Date: ________ __, 20[  ]

 

Exhibit H-3

--------------------------------------------------------------------------------

 

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 13, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chugach Electric Association, Inc., as the Borrower, each
lender from time to time party thereto and National Rural Utilities Cooperative
Finance Corporation as the Administrative Agent, Lead Arranger, Issuing Lender
and Swingline Lender. 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (ii) IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

﻿

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿

 

[NAME OF LENDER]

By:

 

﻿

Name:

﻿

Title:

Date: ________ __, 20[  ]



Exhibit H-4

--------------------------------------------------------------------------------